Execution Version







--------------------------------------------------------------------------------

INVESTMENT AGREEMENT
by and between
PANDORA MEDIA, INC.,
and
SIRIUS XM RADIO INC.
Dated as of June 9, 2017



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
PAGE


 
 
 
 
 
ARTICLE I
DEFINITIONS
 
 
 
1


Section 1.01
Definitions
 
 
1


ARTICLE II
 
 
 
PURCHASE AND SALE
 
10


Section 2.01
Purchase and Sale
10


Section 2.02
Initial Closing
10


Section 2.03
Additional Closing
10


ARTICLE III 

 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
11


Section 3.01
Organization; Standing
11


Section 3.02
Capitalization
12


Section 3.03
Authority; Noncontravention
13


Section 3.04
Governmental Approvals
14


Section 3.05
Company SEC Documents; Undisclosed Liabilities
14


Section 3.06
Absence of Certain Changes
15


Section 3.07
Legal Proceedings
15


Section 3.08
Compliance with Laws; Permits; USA PATRIOT ACT; OFAC; Sanctions; FCPA
15


Section 3.09
Intellectual Property
16


Section 3.10
Tax Matters
17


Section 3.11
Environmental Matters
17


Section 3.12
No Rights Agreement; Anti-Takeover Provisions
18


Section 3.13
Brokers and Other Advisors
18


Section 3.14
Sale of Securities
18


Section 3.15
Listing and Maintenance Requirements
18


Section 3.16
Status of Securities
19


Section 3.17
Indebtedness
 
 
19


Section 3.18
No Other Representations or Warranties
19


Section 3.19
No Other Purchaser Representations or Warranties
19


ARTICLE IV
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
20


Section 4.01
Organization; Standing
20


Section 4.02
Authority; Noncontravention
20


Section 4.03
Governmental Approvals
21








--------------------------------------------------------------------------------




Section 4.04
Financing
21




Section 4.05
Ownership of Company Stock
21


Section 4.06
Brokers and Other Advisors
21


Section 4.07
Non-Reliance on Company Estimates, Projections, Forecasts, Forward-Looking
Statements and Business Plans
21


Section 4.08
Purchase for Investment
22


Section 4.09
No Other Company Representations or Warranties
22


ARTICLE V 
 
 
 
 
 
ADDITIONAL AGREEMENTS
23


Section 5.01
Pre-Closing Covenants
23


Section 5.02
Reasonable Best Efforts; Filings
23


Section 5.03
Corporate Actions
25


Section 5.04
Public Disclosure
26


Section 5.05
Confidentiality
26


Section 5.06
NYSE Listing of Shares; Shares Reserved for Issuance
27


Section 5.07
Standstill
27


Section 5.08
Transfer Restrictions
29


Section 5.09
Legend
30


Section 5.10
Election of Directors
30


Section 5.11
Voting
32


Section 5.12
Tax Matters
33


Section 5.13
Use of Proceeds
33


Section 5.14
Participation
33


Section 5.15
FCC
36


Section 5.16
Reimbursement of Expenses
36


Section 5.17
Section 16b-3
36


Section 5.18
Sale of Specified Business
36


ARTICLE VI 

 
 
 
 
 
CONDITIONS TO CLOSING
36


Section 6.01
Conditions to the Obligations of the Company and the Purchaser
36


Section 6.02
Conditions to the Obligations of the Company
37


Section 6.03
Conditions to the Obligations of the Purchaser
37


Section 6.04
Conditions to the Additional Closing
39


ARTICLE VII
 
 
 
 
 
TERMINATION; SURVIVAL
39


Section 7.01
Termination
39








--------------------------------------------------------------------------------




Section 7.02
Effect of Termination
41


Section 7.03
Survival
41


 
 
 
 
 
ARTICLE VIII

 
 
MISCELLANEOUS
41


Section 8.01
Amendments; Waivers
41


Section 8.02
Extension of Time, Waiver, Etc.
41


Section 8.03
Assignment
42


Section 8.04
Counterparts
42


Section 8.05
Entire Agreement; No Third-Party Beneficiaries; No Recourse
42


Section 8.06
Governing Law; Jurisdiction
43


Section 8.07
Specific Enforcement
43


Section 8.08
[Reserved]
43


Section 8.09
WAIVER OF JURY TRIAL
43


Section 8.10
Notices
44


Section 8.11
Severability
45


Section 8.12
Expenses
45


Section 8.13
Interpretation
45


 
 
 
 
 
Schedule A – Specified Persons
 










--------------------------------------------------------------------------------






INVESTMENT AGREEMENT, dated as of June 9, 2017 (this “Agreement”), by and
between Pandora Media, Inc., a Delaware corporation (the “Company”), and Sirius
XM Radio Inc., a Delaware corporation (the “Purchaser”).
WHEREAS, the Company desires to issue, sell and deliver to the Purchaser, and
the Purchaser desires to purchase and acquire from the Company, pursuant to the
terms and conditions set forth in this Agreement, up to 480,000 shares of the
Company’s Series A Convertible Preferred Stock, par value $0.0001 per share (the
“Series A Preferred Stock”), having the designation, preferences, conversion or
other rights, voting powers, restrictions, limitations as to dividends,
qualifications and terms and conditions, as specified in the form of Certificate
of Designations attached hereto as Annex I (the “Certificate of Designations”);
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

ARTICLE I

Definitions


Section 1.01    Definitions. (a) As used in this Agreement (including the
recitals hereto), the following terms shall have the following meanings:
“50% Beneficial Ownership Test” means that the Purchaser and its Permitted
Transferees continue to beneficially own at all times shares of Series A
Preferred Stock and/or shares of Common Stock that were issued upon conversion
of shares of Series A Preferred Stock that represent in the aggregate and on an
as converted basis, at least 50% of the number of shares of Common Stock
issuable upon conversion of the Series A Preferred Stock purchased by the
Purchaser under this Agreement at the Initial Closing and, following the
Additional Closing, purchased by the Purchaser under this Agreement at the
Additional Closing.
“75% Beneficial Ownership Test” means that the Purchaser and its Permitted
Transferees continue to beneficially own at all times shares of Series A
Preferred Stock and/or shares of Common Stock that were issued upon conversion
of shares of Series A Preferred Stock that represent in the aggregate and on an
as converted basis, at least 75% of the number of shares of Common Stock
issuable upon conversion of the Series A Preferred Stock purchased by the
Purchaser under this Agreement at the Initial Closing and, following the
Additional Closing, purchased by the Purchaser under this Agreement at the
Additional Closing.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person; provided, however, that (i) the Company and its Subsidiaries shall not
be deemed to be Affiliates of the Purchaser or any of its Affiliates and (ii)
none of the Specified Persons will be treated as an Affiliate of Purchaser or
any of its Subsidiaries or any of their respective Affiliates for any purpose
hereunder. For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control





--------------------------------------------------------------------------------





with”) shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of management or policies of a Person, whether through
the ownership of securities or partnership or other ownership interests, by
contract or otherwise.
“Applicable Standstill Period” means (1) with respect to Section 5.07(a) (and
Sections 5.07(e) through (j) to the extent such provisions relate to Section
5.07(a)) the period beginning on the Initial Closing Date and ending on the date
that is eighteen months after the Initial Closing Date, (2) with respect to
Section 5.07(b) (and Sections 5.07(e) through (j) to the extent such provisions
relate to Section 5.07(b)) the period beginning on the Initial Closing Date and
ending on the later of (x) the second anniversary of the Additional Closing Date
or (y) the date that all Purchaser Directors resign from and are no longer
serving on the Board and (3) with respect to Sections 5.07(c) and (d) (and
Sections 5.07(e) through (j) to the extent such provisions relate to Sections
5.07(c) and (d)) the period beginning on the Initial Closing Date and ending on
the date that is the second anniversary of the Additional Closing Date (or if
this Agreement is terminated prior to the Additional Closing, the second
anniversary of the Initial Closing Date).
“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (ii) with respect to any outstanding shares of
Series A Preferred Stock as of any date, the number of shares of Common Stock
issuable upon conversion of such shares of Series A Preferred Stock on such date
(at the Conversion Rate in effect on such date as set forth in the Certificate
of Designations).
Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable immediately (including assuming conversion of all Series A
Preferred Stock, if any, owned by such Person to Common Stock).
“Board” means the Board of Directors of the Company.
“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banks in the City of New York are authorized or required by Law to be
closed.
“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.
“Closing” means the Initial Closing or the Additional Closing, as applicable.
“Closing Date” means the Initial Closing Date or the Additional Closing Date, as
applicable.





--------------------------------------------------------------------------------





“Code” means the United States Internal Revenue Code of 1986, as amended.
“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.
“Company Charter Documents” means the Company’s charter and bylaws, each as
amended to the date of this Agreement, and shall include the Certificate of
Designations, when filed with and accepted for record by the DSS.
“Company Plan” means each plan, program, policy, agreement or other arrangement
covering current or former employees, directors or consultants, that is (i) an
employee welfare plan within the meaning of Section 3(1) of ERISA, (ii) an
employee pension benefit plan within the meaning of Section 3(2) of ERISA, other
than any plan which is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA), (iii) a stock option, stock purchase, stock appreciation right or
other stock-based agreement, program or plan, (iv) an individual employment,
consulting, severance, retention or other similar agreement or (v) a bonus,
incentive, deferred compensation, profit-sharing, retirement, post-retirement,
vacation, severance or termination pay, benefit or fringe-benefit plan, program,
policy, agreement or other arrangement, in each case that is sponsored,
maintained or contributed to by the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries contributes or is obligated to
contribute to or has or may have any liability, other than any plan, program,
policy, agreement or arrangement sponsored and administered by a Governmental
Authority.
“Company MSU” means a restricted stock unit of the Company subject to vesting
conditions based on the total stockholder return of the Company’s common stock
against that of the Russell 2000 Index.
“Company PSU” means a restricted stock unit of the Company subject to
performance-based vesting conditions.
“Company Restricted Share” means a share of Common Stock that is subject to
forfeiture conditions.
“Company Stock Option” means an option to purchase shares of Common Stock.
“Company Stock Plans” means the Company’s 2000 Stock Incentive Plan, 2004 Stock
Plan and the 2011 Equity Incentive Plan, in each case as amended.
“Conversion Rate” has the meaning set forth in the Certificate of Designations.
“Conversion Shares” means shares of Common Stock issuable upon conversion of the
Series A Preferred Stock.





--------------------------------------------------------------------------------





“Credit Agreement” means the Amendment and Restatement Agreement to Credit
Agreement, as previously amended and restated as of September 12, 2013, among
the Company, the Lenders party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent, dated as of December 21, 2015.
“DGCL” means the Delaware General Corporation Law, as amended, supplemented or
restated from time to time.
“DSS” means Delaware Secretary of State, Division of Corporations.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Fall-Away of Purchaser Board Rights” means the first day on which the 50%
Beneficial Ownership Test is not satisfied.
“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by a majority of the Board, or an authorized committee thereof,
(i) after consultation with an Independent Financial Advisor, as to any security
or other property with a Fair Market Value of less than $25,000,000, or
(ii) otherwise using an Independent Financial Advisor to provide a valuation
opinion.
“Fundamental Change” shall be deemed to have occurred at the time after the
Initial Closing Date if any of the following occurs: 
(a)    a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Company, its Wholly-owned Subsidiaries and the employee
benefit plans of the Company and its Wholly-Owned Subsidiaries, files a Schedule
TO or any schedule, form or report under the Exchange Act disclosing that such
person or group, has become the direct or indirect “beneficial owner,” as
defined in Rule 13d-3 under the Exchange Act, of the Company’s Common Equity
representing more than 50% of the voting power of the Company’s Common Equity; 
(b)    the consummation of (A) any recapitalization, reclassification or change
of the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets; (B) any share
exchange, consolidation or merger of the Company pursuant to which the Common
Stock will be converted into cash, securities or other property or assets; or
(C) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, taken as a whole, to any Person other than one of
the Company’s Wholly-Owned Subsidiaries; provided, however, that a transaction
described in clause (B) in which the holders of all classes of the Company’s
Common Equity immediately prior to such transaction own, directly or indirectly,
more than 50% of all classes of Common Equity of the continuing or surviving
corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions as such ownership





--------------------------------------------------------------------------------





immediately prior to such transaction shall not be a Fundamental Change pursuant
to this clause (b); 
(c)    the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;   
(d)    the occurrence of any “change in control” or “fundamental change” (or any
similar event, however denominated) with respect to the Company under and as
defined in any indenture, credit agreement or other agreement or instrument
evidencing, governing the rights of the holders or otherwise relating to any
indebtedness for borrowed money of the Company in an aggregate principal amount
of $2,000,000 or more or any other series of preferred equity interests; or
(e)    the Common Stock (or other common stock underlying the Series A Preferred
Stock) ceases to be listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors);
 provided, however, that a transaction or transactions described in clause
(a) or clause (b) above shall not constitute a Fundamental Change if at least
90% of the consideration received or to be received by the common stockholders
of the Company, excluding cash payments for fractional shares, in connection
with such transaction or transactions consists of shares of common stock that
are listed or quoted on any of The New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions and as a result of such
transaction or transactions the shares of Series A Preferred Stock become
convertible into such consideration, excluding cash payments for fractional
shares (subject to the provisions of Section 13 of the Certificate of
Designations).


“GAAP” means generally accepted accounting principles in the United States,
consistently applied.
“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental entity (in each case including any
self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Indenture” means the 1.75% Convertible Senior Notes Indenture, dated December
9, 2015, between the Company and Citibank, N.A, as trustee.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing selected by the
Company.





--------------------------------------------------------------------------------





“Intellectual Property” means any of the following, as they exist anywhere in
the world, whether registered or unregistered: (a) patents, patentable
inventions and other patent rights; (b) trademarks, service marks, trade dress,
trade names, domain names, logos and corporate names and all goodwill related
thereto; (c) copyrights; (d) trade secrets, know-how, inventions, algorithms,
databases, confidential business information and other proprietary information
and rights; (e) computer software programs; and (f) other technology and
intellectual property rights.
“Knowledge” means, with respect to the Company, the actual knowledge of the
individuals listed on Section 1.01 of the Company Disclosure Letter, after
reasonable inquiry of an officer or employee of the Company that has primary
responsibility for such matter.
“Liens” means any mortgage, pledge, lien, charge, adverse ownership claim,
encumbrance, security interest or other restriction of any kind or nature,
whether based on common law, statute or contract.
“Material Adverse Effect” means any effect, change, event or occurrence that has
or would reasonably be expected to have, individually or in the aggregate, (x) a
material adverse effect on the business, results of operations, assets or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole or (y) would prevent, materially delay or materially impede (i) the
ability of the Company to consummate the Transactions on a timely basis,
(ii) the ability of the Company to comply with its obligations under this
Agreement or (iii) the enforceability of the Certificate of Designations;
provided, however, that, for purposes of clause (x) above, none of the
following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur: any effect, change, event or occurrence (A) generally
affecting (1) the industry in which the Company and its Subsidiaries operate or
(2) the economy, credit or financial or capital markets, in the United States or
elsewhere in the world, including changes in interest or exchange rates, or
(B) to the extent arising out of, resulting from or attributable to (1) changes
or prospective changes in Law or in GAAP or in accounting standards, or any
changes or prospective changes in the interpretation or enforcement of any of
the foregoing, or any changes or prospective changes in general legal,
regulatory or political conditions, (2) the negotiation, execution or
announcement of this Agreement or the consummation of the Transactions,
including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, partners, employees or regulators, or any
claims or litigation arising from allegations of breach of fiduciary duty or
violation of Law relating to this Agreement or the Transactions, (3) acts of war
(whether or not declared), sabotage or terrorism, or any escalation or worsening
of any such acts of war (whether or not declared), sabotage or terrorism,
(4) volcanoes, tsunamis, pandemics, earthquakes, hurricanes, tornados or other
natural disasters, (5) any action taken by the Company or its Subsidiaries that
is required by this Agreement or with the Purchaser’s express written consent or
at the Purchaser’s express written request, (6) any change resulting or arising
from the identity of, or any facts or circumstances relating to, the Purchaser
or any of its Affiliates, (7) any change or prospective change in the Company’s
credit ratings, (8) any decline in the market price, or change in trading
volume, of the capital stock of the Company or (9) any failure to meet any
internal or public projections, forecasts, guidance, estimates, milestones,
budgets or internal or published financial or operating predictions of revenue,
earnings, cash flow or cash position (it





--------------------------------------------------------------------------------





being understood that the exceptions in clauses (7), (8) and (9) shall not
prevent or otherwise affect a determination that the underlying cause of any
such change, decline or failure referred to therein (if not otherwise falling
within any of the exceptions provided by clause (A) and clauses (B)(1) through
(9) hereof) is a Material Adverse Effect); provided further, however, that any
effect, change, event or occurrence referred to in clause (A) or clauses (B)(1),
(3) or (4) may be taken into account in determining whether there has been, or
would reasonably be expected to be, individually or in the aggregate, a Material
Adverse Effect to the extent such effect, change, event or occurrence has a
disproportionate adverse effect on the business, results of operations, assets
or condition (financial or otherwise) of the Company and its Subsidiaries, taken
as a whole, as compared to other participants in the industry in which the
Company and its Subsidiaries operate (in which case the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been, or would reasonably be expected to be, a Material
Adverse Effect).
“Mirror Preferred Stock” means a new series of Preferred Stock of the Company
having terms substantially identical to the Series A Preferred Stock (and
otherwise reasonably acceptable to the Company and the Purchaser) including, on
a per share basis, having the same Liquidation Preference, Accrued Dividends and
Conversion Rate (as such terms are defined in the Certificate of Designations)
as of the date such series of Mirror Preferred Stock is issued, as the shares of
Series A Preferred Stock then outstanding, and which upon issuance will be
entitled to the same voting rights as the Series A Preferred Stock would have if
the Additional Closing had occurred (but, for the avoidance of doubt, without
the right to elect any Purchaser Designees).
“NYSE” means the New York Stock Exchange.
“PCI DSS” means the Payment Card Industry Data Security Standards, as amended
from time to time.
“Permitted Transferee” means, with respect to any Person, (i) any Affiliate of
such Person, (ii) any successor entity of such Person, (iii) with respect to any
Person that is an investment fund, vehicle or similar entity, any other
investment fund, vehicle or similar entity of which such Person or an Affiliate,
advisor or manager of such Person serves as the general partner, manager or
advisor, (iv) with respect to any Person that is an investment fund, vehicle or
similar entity, the limited partners of such Person pursuant to a distribution
in kind in connection with the winding up or dissolution of such Person and (v)
any transferee consented to in writing by the Company; provided that, in each
such case with respect to the Series A Preferred Stock, such Person is a U.S.
Person, unless otherwise consented to by the Company in writing.
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust, unincorporated organization or
any other entity, including a Governmental Authority.
“Prohibited Transferee” means the Persons listed on Section 1.01 of the Company
Disclosure Letter as a “Prohibited Transferee” and the Affiliates thereof.


“Purchaser Designees” means the individuals designated in writing by the
Purchaser for election to the Board pursuant to Section 5.10.





--------------------------------------------------------------------------------





“Purchaser Director” means a member of the Board who was elected to the Board as
a Purchaser Designee.
“Purchaser Material Adverse Effect” means any effect, change, event, occurrence,
state of facts, development or condition that would prevent or materially delay,
interfere with, hinder or impair (i) the consummation by the Purchaser of any of
the Transactions on a timely basis or (ii) the compliance by the Purchaser with
its obligations under this Agreement.
“Registration Rights Agreement” means that certain Registration Rights Agreement
to be entered into by the Company and the Purchaser, the form of which is set
forth as Annex II hereto.
“Representatives” means, with respect to any Person, its officers, directors,
principals, partners, managers, members, employees, consultants, agents,
financial advisors, investment bankers, attorneys, accountants, other advisors
and other representatives.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Shareholder Approval” means such stockholder approval in respect of any
issuance of equity securities as described in Section 5.14 as is required under
the listing rules of the NYSE or any other securities exchange or any other
applicable Law.
“Specified Affiliates” means Sirius XM Holdings Inc. and Liberty Media
Corporation.
“Specified Business” means the business of Ticketfly, LLC.
“Specified Persons” means the Persons set forth on Schedule A.
“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (x) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (y) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.
“Tax” means any and all federal, state, local or foreign taxes, fees, levies,
duties, tariffs, imposts, and other similar charges (together with any and all
interest, penalties and additions to tax) imposed by any Governmental Authority,
including taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation or net worth; taxes or other charges in the nature of excise,
withholding, ad valorem, stamp, transfer, value added or gains taxes; license,
registration and documentation fees; and customs duties, tariffs and similar
charges, together with any interest or penalty, in addition to tax or additional
amount imposed by any Governmental Authority.





--------------------------------------------------------------------------------





“Tax Return” means returns, reports, claims for refund, declarations of
estimated Taxes and information statements, including any schedule or attachment
thereto or any amendment thereof, with respect to Taxes filed or required to be
filed with any Governmental Authority, including consolidated, combined and
unitary tax returns.
“Transaction Documents” means this Agreement, the Certificate of Designations,
the Registration Rights Agreement and all other documents, certificates or
agreements executed in connection with the transactions contemplated by this
Agreement, the Certificate of Designations and the Registration Rights
Agreement.
“Transactions” means the Purchase and the other transactions expressly
contemplated by this Agreement and the other Transaction Documents, including,
without limitation, the exercise by the Purchaser of the right to convert
Acquired Shares into shares of Common Stock.
“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise), either voluntarily or involuntarily, or to
enter into any contract, option or other arrangement, agreement or understanding
with respect to the sale, transfer, assignment, pledge, encumbrance,
hypothecation or other disposition or transfer (by the operation of law or
otherwise), of any interest in any equity securities beneficially owned by such
Person; provided, however, that, notwithstanding anything to the contrary in
this Agreement, a Transfer shall not include (i) the conversion of one or more
shares of Series A Preferred Stock into shares of Common Stock pursuant to the
Certificate of Designations, (ii) the redemption or other acquisition of Common
Stock or Series A Preferred Stock by the Company or (iii) the transfer of any
equity interests in the Purchaser (or any direct or indirect parent entity of
such Purchaser).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code or any successor provision thereof.
“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “Subsidiary” shall be deemed replaced by
a reference to “100%.”
(b) In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:
Term
Section
Acquired Shares
2.01
Action
3.07
Additional Amount
5.15
Additional Closing
2.03(a)
Agreement
Preamble
Announcement
5.04
Certificate of Designations
Recitals
Balance Sheet Date
3.05(c)






--------------------------------------------------------------------------------





Bankruptcy and Equity Exception
3.03(a)
Capitalization Date
3.02(a)
Company
Preamble
Company Disclosure Letter
Article III
Company Preferred Stock
3.02(a)
Company SEC Documents
3.05(a)
Company Securities
3.02(b)
Confidential Information
5.05
Confidentiality Agreement
5.05
Contract
3.03(b)
DOJ
5.02(c)
Environmental Laws
3.11
Excluded Issuance
5.14(a)
Filed SEC Documents
Article III
FTC
5.02(c)
Hedge
5.08(a)
HSR Form
5.02(b)
Initial Closing
2.02(a)
Initial Closing Date
2.02(a)
Intellectual Property
3.09
IRS
5.12(a)
Judgments
3.07
KKR Investment Agreement
3.03(b)
Laws
3.08(a)
Non-Recourse Party
8.05(b)
OFAC
3.08(b)
Participation Portion
5.14(b)(ii)
Permits
3.08(a)
Proposed Securities
5.14(b)(i)
Purchase
2.01
Purchase Price
2.01
Purchaser
Preamble
Restraints
6.01(a)
Section 203 Waiver
3.03(c)
Series A Preferred Stock
Recitals
Termination Date
7.01(b)



ARTICLE II

Purchase and Sale







--------------------------------------------------------------------------------





Section 2.01    Purchase and Sale. On the terms of this Agreement and subject to
the satisfaction (or, to the extent permitted by applicable Law, waiver by the
party entitled to the benefit thereof) of the applicable conditions set forth in
Article VI, at the applicable Closing, the Purchaser shall purchase and acquire
from the Company 480,000 shares of Series A Preferred Stock and the Company
shall issue, sell and deliver to the Purchaser, such shares of Series A
Preferred Stock (the “Acquired Shares”), for a purchase price per Acquired Share
equal to $1,000 (the “Purchase Price”). The purchase and sale of the Acquired
Shares pursuant to this Section 2.01 is referred to as the “Purchase”.
Section 2.02    Initial Closing. (a) On the terms of this Agreement, the initial
closing of the Purchase (the “Initial Closing”) shall occur at 10:00 a.m. (New
York City time) on June 9, 2017, subject to all of the conditions to the Initial
Closing set forth in Section 6.01, 6.02 and 6.03 of this Agreement have been
satisfied or, to the extent permitted by applicable Law, waived by the party
entitled to the benefit thereof (other than those conditions that by their
nature are to be satisfied at the Initial Closing, but subject to the
satisfaction or waiver of those conditions at such time), at the offices of
Sidley Austin LLP, 1999 Avenue of the Stars, Los Angeles, California 90067, or
at such other place, time and date as shall be agreed between the Company and
the Purchaser (the date on which the Initial Closing occurs, the “Initial
Closing Date”).
(b)    At the Initial Closing:
(i)    the Company shall deliver to the Purchaser (1) 172,500 Acquired Shares
purchased by it free and clear of all Liens, except restrictions on transfer
imposed by the Securities Act, Section 5.08 and any applicable securities Laws
and (2) the Registration Rights Agreement, duly executed by the Company; and
(ii)    the Purchaser shall (1) pay the Purchase Price for the 172,500 Acquired
Shares purchased by it to the Company, by wire transfer in immediately available
U.S. federal funds, to the account designated by the Company in writing and
(2) deliver to the Company the Registration Rights Agreement, duly executed by
the Purchaser.
Section 2.03    Additional Closing. (a) On the terms of this Agreement, an
additional closing of the Purchase (the “Additional Closing”) shall occur at
10:00 a.m. (New York City time) on the third Business Day after all of the
conditions to the Additional Closing set forth in Section 6.01, 6.02, 6.03 and
6.04 of this Agreement have been satisfied or, to the extent permitted by
applicable Law, waived by the party entitled to the benefit thereof (other than
those conditions that by their nature are to be satisfied at the Additional
Closing, but subject to the satisfaction or waiver of those conditions at such
time) at the offices of Sidley Austin LLP, 1999 Avenue of the Stars, Los
Angeles, California 90067, or at such other place, time and date as shall be
agreed between the Company and the Purchaser (the date on which the Additional
Closing occurs, the “Additional Closing Date”).
(b)    At the Additional Closing:





--------------------------------------------------------------------------------





(i)    the Company shall deliver to the Purchaser 307,500 Acquired Shares
purchased by it free and clear of all Liens, except restrictions on transfer
imposed by the Securities Act, Section 5.08 and any applicable securities Laws;
and
(ii)    the Purchaser shall pay the Purchase Price for the 307,500 Acquired
Shares purchased by it to the Company, by wire transfer in immediately available
U.S. federal funds, to the account designated by the Company in writing.


ARTICLE III

Representations and Warranties of the Company


The Company represents and warrants to the Purchaser as of the date hereof,as of
the Initial Closing and as of the Additional Closing (except to the extent made
only as of a specified date, in which case such representation and warranty is
made as of such date) that, except as (A) set forth in the confidential
disclosure letter delivered by the Company to the Purchaser prior to the
execution of this Agreement (the “Company Disclosure Letter”) (it being
understood that any information, item or matter set forth on one section or
subsection of the Company Disclosure Letter shall only be deemed disclosure with
respect to, and shall only be deemed to apply to and qualify, the section or
subsection of this Agreement to which it corresponds in number and each other
section or subsection of this Agreement to the extent that it is reasonably
apparent that such information, item or matter is relevant to such other section
or subsection) or (B) disclosed in any report, schedule, form, statement or
other document (including exhibits) filed with, or furnished to, the SEC and
publicly available after December 31, 2016 and prior to the date hereof (the
“Filed SEC Documents”), other than any risk factor disclosures in any such Filed
SEC Document contained in the “Risk Factors” section or any forward-looking
statements within the meaning of the Securities Act or the Exchange Act thereof
(it being acknowledged that nothing disclosed in the Filed SEC Documents shall
be deemed to qualify or modify the representations and warranties set forth in
Sections 3.01, 3.02(a), 3.03, 3.05, 3.12 and 3.13):
Section 3.01    Organization; Standing. (a) The Company is a corporation duly
organized and validly existing under the Laws of the State of Delaware, is in
good standing with the DSS and has all requisite corporate power and corporate
authority necessary to carry on its business as it is now being conducted. The
Company is duly licensed or qualified to do business and is in good standing
(where such concept is recognized under applicable Law) in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. True and complete copies of the
Company Charter Documents are included in the Filed SEC Documents.
(b)    Each of the Company’s Subsidiaries is duly organized, validly existing
and in good standing (where such concept is recognized under applicable Law)
under the Laws of the jurisdiction of its organization, except where the failure
to be so organized, existing and in good





--------------------------------------------------------------------------------





standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 3.02    Capitalization. (a) The authorized capital stock of the Company
consists of 1,000,000,000 shares of Common Stock and 10,000,000 shares of
preferred stock, par value $0.0001 per share (“Company Preferred Stock”), of
which 480,000 shares of Series A Preferred Stock, par value $0.0001 per share,
will be authorized as of the date hereof. At the close of business on May 5,
2017 (the “Capitalization Date”), (i) 240,358,500 shares of Common Stock were
issued and outstanding (and no Company Restricted Shares were issued and
outstanding), (ii) 11,429,472 shares of Common Stock were reserved and available
for issuance pursuant to the Company Stock Plans, (iii) 9,668,144 shares of
Common Stock were subject to outstanding Company Stock Options, (iv) 357,696
Company MSUs were outstanding pursuant to which a maximum of 386,000 shares of
Common Stock could be issued, (v) 1,697,750 Company PSUs were outstanding,
(vi) 1,516,662 shares of Common Stock were reserved and available for purchase
under the Company’s 2014 Equity Stock Purchase Plan and (vii) no shares of
Company Preferred Stock were issued or outstanding.
(b)    Except as described in this Section 3.02, as of the Capitalization Date,
there were (i) no outstanding shares of capital stock of, or other equity or
voting interests in, the Company, (ii) no outstanding securities of the Company
convertible into or exchangeable for shares of capital stock of, or other equity
or voting interests in, the Company, (iii) no outstanding options, warrants,
rights or other commitments or agreements to acquire from the Company, or that
obligate the Company to issue, any capital stock of, or other equity or voting
interests (or voting debt) in, or any securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company other than obligations under the Company Plans in the ordinary
course of business, (iv) no obligations of the Company to grant, extend or enter
into any subscription, warrant, right, convertible or exchangeable security or
other similar agreement or commitment relating to any capital stock of, or other
equity or voting interests in, the Company (the items in clauses (i), (ii),
(iii) and (iv) being referred to collectively as “Company Securities”) and
(v) no other obligations by the Company or any of its Subsidiaries to make any
payments based on the price or value of any Company Securities. There are no
outstanding agreements of any kind which obligate the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any Company Securities
(other than pursuant to the cashless exercise of Company Stock Options or the
forfeiture or withholding of Taxes with respect to Company Stock Options,
Company Restricted Shares, Company MSUs or Company PSUs), or obligate the
Company to grant, extend or enter into any such agreements relating to any
Company Securities, including any agreements granting any preemptive rights,
subscription rights, anti-dilutive rights, rights of first refusal or similar
rights with respect to any Company Securities. None of the Company or any
Subsidiary of the Company is a party to any stockholders’ agreement, voting
trust agreement, registration rights agreement or other similar agreement or
understanding relating to any Company Securities or any other agreement relating
to the disposition, voting or dividends with respect to any Company Securities.
All outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of preemptive rights.





--------------------------------------------------------------------------------





Section 3.03    Authority; Noncontravention. (a) The Company has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and the other Transaction Documents and to perform its obligations hereunder and
thereunder and to consummate the Transactions. The execution, delivery and
performance by the Company of this Agreement and the other Transaction
Documents, and the consummation by it of the Transactions, have been duly
authorized by the Board and no other corporate action on the part of the Company
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents and the consummation by it
of the Transactions. This Agreement has been duly executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Purchaser, constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforceability (i) may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).
(b)    Neither the execution and delivery of this Agreement or the other
Transaction Documents by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) the similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Initial Closing Date with respect to Section 3.04(a) or prior to the Additional
Closing Date with respect to the remainder of Section 3.04 and the filings
referred to in Section 3.04 are made and any waiting periods thereunder have
terminated or expired prior to the Initial Closing Date, (x) violate any Law or
Judgment applicable to the Company or any of its Subsidiaries or (y) violate or
constitute a default (or constitute an event which, with notice or lapse of time
or both, would violate or constitute a default) under, result in the termination
of or a right of termination or cancellation under, result in the loss of any
benefit or require a payment or incur a penalty under, any of the terms or
provisions of any loan or credit agreement, indenture, debenture, note, bond,
mortgage, deed of trust, lease, sublease, license, contract or other agreement
(each, a “Contract”) to which the Company or any of its Subsidiaries is a party
or accelerate the Company’s or, if applicable, any of its Subsidiaries’
obligations under any such Contract, except, in the case of clause (i)(B) and
clause (ii), as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and except that the Company shall be
required to pay a termination fee to KKR Classic Investors LLC in connection
with the termination of the Investment Agreement dated as of June 8, 2017,
between the Company and KKR Classic Investors LLC (the “KKR Investment
Agreement”). The KKR Investment Agreement has been validly terminated in
accordance with its terms and is of no further force and effect.
(c)    The Board has adopted a resolution under Section 203(a)(1) of the DGCL,
approving the acquisition of the Series A Preferred Stock (including the
underlying Common Stock) by the Purchaser or any Specified Affiliates pursuant
to this Agreement, provided that (i) the continuing effectiveness of such
resolution is dependent upon the continuing effectiveness of this Agreement,
(ii) such resolution shall be automatically revoked without further action of
the Board





--------------------------------------------------------------------------------





if this Agreement is terminated prior to the completion of the Additional
Closing and (iii) such resolution shall be irrevocable upon the completion of
the Additional Closing (the “Section 203 Waiver”).
Section 3.04    Governmental Approvals. Except for (a) the filing of the
Certificate of Designations with the DSS and the acceptance for record by the
DSS of the Certificate of Designations pursuant to the DGCL, (b) filings
required under, and compliance with other applicable requirements of the HSR Act
and (c) compliance with any applicable state securities or blue sky laws, no
consent or approval of, or filing, license, permit or authorization, declaration
or registration with, any Governmental Authority is necessary for the execution
and delivery of this Agreement and the other Transaction Documents by the
Company, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the Transactions, other than
such other consents, approvals, filings, licenses, permits or authorizations,
declarations or registrations that, if not obtained, made or given, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 3.05    Company SEC Documents; Undisclosed Liabilities. (a) The Company
has filed with the SEC, on a timely basis, all required reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC pursuant to the Exchange Act since January 1, 2015 (collectively, the
“Company SEC Documents”). As of their respective SEC filing dates, the Company
SEC Documents complied as to form in all material respects with the requirements
of the Securities Act, the Exchange Act or the Sarbanes-Oxley Act of 2002 (and
the regulations promulgated thereunder), as the case may be, applicable to such
Company SEC Documents, and none of the Company SEC Documents as of such
respective dates (or, if amended prior to the date hereof, the date of the
filing of such amendment, with respect to the disclosures that are amended)
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
(b)    The consolidated financial statements of the Company (including all
related notes or schedules) included or incorporated by reference in the Company
SEC Documents complied as to form, as of their respective dates of filing with
the SEC, in all material respects with the published rules and regulations of
the SEC with respect thereto, have been prepared in all material respects in
accordance with GAAP (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC)
applied on a consistent basis during the periods involved (except (i) as may be
indicated in the notes thereto or (ii) as permitted by Regulation S‑X) and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods shown
(subject, in the case of unaudited quarterly financial statements, to normal
year-end adjustments).
(c)    Neither the Company nor any of its Subsidiaries has any liabilities of
any nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto) except
liabilities (i) reflected or reserved against in the balance sheet





--------------------------------------------------------------------------------





(or the notes thereto) of the Company and its Subsidiaries as of December 31,
2016 (the “Balance Sheet Date”) included in the Filed SEC Documents,
(ii) incurred after the Balance Sheet Date in the ordinary course of business,
(iii) as expressly contemplated by this Agreement or otherwise incurred in
connection with the Transactions, (iv) that have been discharged or paid prior
to the date of this Agreement or (v) as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(d)    The Company has established and maintains, and at all times since
January 1, 2015 has maintained, disclosure controls and procedures and a system
of internal controls over financial reporting (as such terms are defined in
paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act) in
accordance with Rule 13a-15 under the Exchange Act in all material respects.
Neither the Company nor, to the Company’s Knowledge, the Company’s independent
registered public accounting firm, has identified or been made aware of
“significant deficiencies” or “material weaknesses” (as defined by the Public
Company Accounting Oversight Board) in the design or operation of the Company’s
internal controls over and procedures relating to financial reporting which
would reasonably be expected to adversely affect in any material respect the
Company’s ability to record, process, summarize and report financial data, in
each case which has not been subsequently remediated.
Section 3.06    Absence of Certain Changes. Since January 1, 2015, through the
date of this Agreement (a) except for the execution and performance of this
Agreement and the discussions, negotiations and transactions related thereto and
any transaction of the type contemplated by this Agreement or other
extraordinary transaction, the business of the Company and its Subsidiaries has
been carried on and conducted in all material respects in the ordinary course of
business and (b) there has not been any Material Adverse Effect or any event,
change or occurrence that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Since January 1, 2015, through the
date of this Agreement, the Company has not taken any actions which, had such
actions been taken after the date of this Agreement, would have required the
written consent of the Purchaser pursuant to Section 5.01.
Section 3.07    Legal Proceedings. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, as of the
date of this Agreement, there is no (a) pending or, to the Knowledge of the
Company, threatened legal, regulatory or administrative proceeding, suit,
investigation, arbitration or action (an “Action”) against the Company or any of
its Subsidiaries or (b) outstanding order, judgment, injunction, ruling, writ or
decree of any Governmental Authority (“Judgments”) imposed upon the Company or
any of its Subsidiaries, in each case, by or before any Governmental Authority.
Section 3.08    Compliance with Laws; Permits; USA PATRIOT ACT; OFAC; Sanctions;
FCPA.
(a)    The Company and each of its Subsidiaries are and since January 1, 2015
have been, in compliance with all state or federal laws, common law, statutes,
ordinances, codes, rules or regulations or other similar requirement enacted,
adopted, promulgated, or applied by any Governmental Authority (“Laws”) or
Judgments, in each case, that are applicable to the Company or any of its
Subsidiaries, except as would not, individually or in the aggregate, reasonably
be





--------------------------------------------------------------------------------





expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Authorities (“Permits”) necessary for the
lawful conduct of their respective businesses, except where the failure to hold
the same would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
(b)    The Company and each of its Subsidiaries is in compliance with the
applicable provisions of the USA PATRIOT Act, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect,
and, on or prior to the Closing Date, the Company has provided to the Purchaser
information related to the Company and its Subsidiaries (including names,
addresses and tax identification numbers (if applicable)) reasonably requested
in writing by the Purchaser and to be mutually agreed to be required under
applicable U.S. “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act.
(c)    None of the Company or any of its Subsidiaries nor, to the Knowledge of
the Company, any directors or officer of the Company or any of its Subsidiaries
is currently the target of any sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) U.S. State Department,
the United Nations Security Council, Her Majesty’s Treasury, the European Union
or relevant member states of the European Union (collectively, the “Sanctions”)
and the Company and its Subsidiaries and, to the Knowledge of the Company, their
respective directors, officers, employees and agents (to the extent such persons
are acting for or on behalf of the Company of any of its Subsidiaries) are, and
since January 1, 2015 have been, in compliance with Sanctions, except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company shall not directly or indirectly use the proceeds of
the Purchase Price or otherwise make available such proceeds to any Person, for
the purpose of financing the activities of any Person that is currently the
target of any Sanctions program or for the purpose of funding, financing or
facilitating any activities, business or transaction with or in any country that
is the target of the Sanctions, to the extent such activities, businesses or
transaction would be prohibited by the Sanctions, or in any manner that would
result in the violation of any Sanctions applicable to any Person.
(d)    The Company and its Subsidiaries, and, to the Knowledge of the Company,
their respective directors, officers, employees, and agents acting on behalf of
or for the Company’s or any Subsidiary’s benefit are, and since January 1, 2015
have been, in compliance with the U.S. Foreign Corrupt Practices Act of 1977 or
similar law of a jurisdiction in which the Company or any of its Subsidiaries
conduct their respective businesses and to which they are lawfully subject, in
each case, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No part of the proceeds of the
Purchase Price paid hereunder shall be used to make any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment.
Section 3.09    Intellectual Property.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) all Intellectual Property used
or held for use in the operation of the business of the Company and its
Subsidiaries (the “Company Intellectual Property”) is either





--------------------------------------------------------------------------------





owned by the Company or one or more of its Subsidiaries (the “Owned Intellectual
Property”) or is used by the Company or one or more of its Subsidiaries pursuant
to a valid license Contract (the “Licensed Intellectual Property”), and (ii) the
Company and its Subsidiaries have taken all necessary actions to maintain and
protect each item of Company Intellectual Property. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the conduct of the business of the Company and its Subsidiaries
does not infringe or otherwise violate any Intellectual Property or other
proprietary rights of any other Person, and to the Knowledge of the Company, no
Person is infringing or otherwise violating any Owned Intellectual Property.
(b)    Each material Contract pursuant to which the Company or any of its
Subsidiaries use any Licensed Intellectual Property or have granted to a third
party any right in or to any Owned Intellectual Property (collectively, the “IP
Licenses”) is a legal, valid and binding obligation of the Company or its
Subsidiaries, as applicable, and is enforceable against the Company or its
Subsidiaries, as applicable, and, to the Knowledge of the Company, the other
parties thereto, subject to the Bankruptcy and Equity Exception. Except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, none of the Company and its Subsidiaries is in breach, violation
or default under any IP License and no event has occurred that, with notice or
lapse of time or both, would constitute such a breach, violation or default by
the Company or any of its Subsidiaries.
(c)    Except as set forth in the Company Disclosure Letter or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Company and each of its Subsidiaries is in compliance with
PCI DSS, to the extent applicable, as well as with their privacy policy
regarding the collection, use and protection of personally identifiable
information, and, to the Knowledge of the Company, no Person has gained
unauthorized access to or made any unauthorized use of any personally
identifiable information or “cardholder data” (as defined in PCI DSS) maintained
by the Company or any of its Subsidiaries.
Section 3.10    Tax Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: (a) the
Company and each of its Subsidiaries has prepared (or caused to be prepared) and
timely filed (taking into account valid extensions of time within which to file)
all Tax Returns required to be filed by any of them, and all such filed Tax
Returns (taking into account all amendments thereto) are true, complete and
accurate, (b) all Taxes owed by the Company and each of its Subsidiaries that
are due (whether or not shown on any Tax Return) have been timely paid except
for Taxes which are being contested in good faith by appropriate proceedings and
which have been adequately reserved against in accordance with GAAP, (c) no
examination or audit of any Tax Return relating to any Taxes of the Company or
any of its Subsidiaries or with respect to any Taxes due from or with respect to
the Company or any of its Subsidiaries by any Governmental Authority is
currently in progress or threatened in writing and (d) none of the Company or
any of its Subsidiaries has engaged in, or has any liability or obligation with
respect to, any “listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).
Section 3.11    Environmental Matters. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (a) the
Company and each of





--------------------------------------------------------------------------------





its Subsidiaries has complied since January 1, 2015 with and is in compliance
with all applicable Laws relating to pollution or the protection of the
environment or natural resources (“Environmental Laws”), and the Company has not
received any written notice since January 1, 2015 alleging that the Company is
in violation of or has liability under any Environmental Law, (b) the Company
and its Subsidiaries possess and have complied since January 1, 2015 with and
are in compliance with all Permits required under Environmental Laws for the
operation of their respective businesses, (c) there is no Action under or
pursuant to any Environmental Law or environmental Permit that is pending or, to
the Knowledge of the Company, threatened in writing against the Company or any
of its Subsidiaries, (d) neither the Company nor any of its Subsidiaries has
become subject to any Judgment imposed by any Governmental Authority under which
there are uncompleted, outstanding or unresolved obligations on the part of the
Company or its Subsidiaries arising under Environmental Laws, (e) neither the
Company nor any of its Subsidiaries has any liabilities or obligations arising
from the Company’s or any of its Subsidiaries’ management disposal or release
of, or exposure of any Person to, any hazardous or toxic substance, or any owned
or operated property or facility contaminated by any such substance and
(f) neither the Company nor any of its Subsidiaries has by contract or operation
of law assumed responsibility or provided an indemnity for any liability of any
other Person relating to Environmental Laws.
Section 3.12    No Rights Agreement; Anti-Takeover Provisions. The Company is
not party to a stockholder rights agreement, “poison pill” or similar
anti-takeover agreement or plan.
Section 3.13    Brokers and Other Advisors. Except for Morgan Stanley and
Centerview Partners LLC, the fees and expenses of which will be paid by the
Company, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission, or the reimbursement of expenses in connection therewith, in
connection with the Transactions based upon arrangements made by or on behalf of
the Company or any of its Subsidiaries.
Section 3.14    Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.08, the sale of the shares of Series A
Preferred Stock pursuant to this Agreement is exempt from the registration and
prospectus delivery requirements of the Securities Act and the rules and
regulations thereunder. Without limiting the foregoing, neither the Company nor,
to the Knowledge of the Company, any other Person authorized by the Company to
act on its behalf, has engaged in a general solicitation or general advertising
(within the meaning of Regulation D of the Securities Act) of investors with
respect to offers or sales of Series A Preferred Stock, and neither the Company
nor, to the Knowledge of the Company, any Person acting on its behalf has made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the offering or issuance of Series A
Preferred Stock under this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act that would result in none of
Regulation D or any other applicable exemption from registration under the
Securities Act to be available, nor will the Company take any action or steps
that would cause the offering or issuance of Series A Preferred Stock under this
Agreement to be integrated with other offerings by the Company.





--------------------------------------------------------------------------------





Section 3.15    Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the NYSE,
and the Company has taken no action designed to, or which to the Knowledge of
the Company is reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE, nor has the Company received as of the date of this
Agreement any notification that the SEC or the NYSE is contemplating terminating
such registration or listing.
Section 3.16    Status of Securities. As of the applicable Closing, the Acquired
Shares will be duly classified pursuant to applicable provisions of the Company
Charter Documents and the DGCL and such Acquired Shares and the shares of Common
Stock issuable upon conversion of any of the Acquired Shares will be, when
issued, duly authorized by all necessary corporate action on the part of the
Company, validly issued, fully paid and nonassessable and issued in compliance
with all applicable federal and state securities laws and will not be subject to
preemptive rights of any other stockholder of the Company, and will be free and
clear of all Liens, except restrictions imposed by the Securities Act,
Section 5.08 and any applicable securities Laws.
Section 3.17    Indebtedness. Except with respect to the covenants contained in
the Credit Agreement, the Company is not party to any material Contract, and is
not subject to any provision in the Company Charter Documents or resolutions of
the Board that, in each case, by its terms prohibits or prevents the Company
from paying dividends in form and the amounts contemplated by the Certificate of
Designations. The Company and its Subsidiaries are not in material breach of, or
default or violation under, the Credit Agreement or the Indenture.
Section 3.18    No Other Representations or Warranties. Except for the
representations and warranties made by the Company in this Article III and in
any certificate or other document delivered in connection with this Agreement,
neither the Company nor any other Person acting on its behalf makes any other
express or implied representation or warranty with respect to the Series A
Preferred Stock, the Common Stock, the Company or any of its Subsidiaries or
their respective businesses, operations, properties, assets, liabilities,
condition (financial or otherwise) or prospects, notwithstanding the delivery or
disclosure to the Purchaser or any of its Representatives of any documentation,
forecasts or other information with respect to any one or more of the foregoing,
and the Purchaser acknowledges the foregoing. In particular, and without
limiting the generality of the foregoing, except for the representations and
warranties made by the Company in this Article III and in any certificate or
other document delivered in connection with this Agreement, neither the Company
nor any other Person makes or has made any express or implied representation or
warranty to the Purchaser or any of its Representatives with respect to (a) any
financial projection, forecast, estimate, budget or prospect information
relating to the Company, any of its Subsidiaries or their respective businesses
or (b) any oral or written information presented to the Purchaser or any of its
Representatives in the course of its due diligence investigation of the Company,
the negotiation of this Agreement or the course of the Transactions or any other
transactions or potential transactions involving the Company and the Purchaser.
Section 3.19    No Other Purchaser Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV and in any
certificate or other document delivered in connection with this Agreement, the
Company hereby acknowledges that





--------------------------------------------------------------------------------





neither the Purchaser nor any other Person (a) has made or is making any other
express or implied representation or warranty with respect to the Purchaser or
any of its Subsidiaries or their respective businesses, operations, assets,
liabilities, condition (financial or otherwise) or prospects, including with
respect to any information provided or made available to the Company or any of
its Representatives or any information developed by the Company or any of its
Representatives or (b) except in the case of fraud, will have or be subject to
any liability or indemnification obligation to the Company resulting from the
delivery, dissemination or any other distribution to the Company or any of its
Representatives, or the use by the Company or any of its Representatives, of any
information, documents, estimates, projections, forecasts or other
forward-looking information, business plans or other material developed by or
provided or made available to the Company or any of its Representatives,
including in due diligence materials, in anticipation or contemplation of any of
the Transactions or any other transactions or potential transactions involving
the Company and the Purchaser. The Company, on behalf of itself and on behalf of
its respective Affiliates, expressly waives any such claim relating to the
foregoing matters, except with respect to fraud.
ARTICLE IV

Representations and Warranties of the Purchaser


The Purchaser represents and warrants to the Company, as of the date hereof, as
of the Initial Closing Date and as of the Additional Closing:
Section 4.01    Organization; Standing. The Purchaser is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
incorporation, as applicable, and is a U.S. Person, and has all requisite power
and authority necessary to carry on its business as it is now being conducted
and is duly licensed or qualified to do business and is in good standing (where
such concept is recognized under applicable Law) in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.
Section 4.02    Authority; Noncontravention. (a) The Purchaser has all necessary
power and authority to execute and deliver this Agreement and the other
Transaction Agreements, to perform its obligations hereunder and thereunder and
to consummate the Transactions. The execution, delivery and performance by the
Purchaser of this Agreement and the other Transaction Documents and the
consummation by the Purchaser of the Transactions have been duly authorized and
approved by all necessary action on the part of the Purchaser, and no further
action, approval or authorization by any of its stockholders, is necessary to
authorize the execution, delivery and performance by the Purchaser of this
Agreement and the other Transaction Agreements and the consummation by the
Purchaser of the Transactions. This Agreement has been duly executed and
delivered by the Purchaser and, assuming due authorization, execution and
delivery hereof by the Company, constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, subject to the Bankruptcy and Equity Exception. Neither the execution and
delivery of this Agreement or the other Transaction Agreements by any Purchaser,
nor the consummation





--------------------------------------------------------------------------------





of the Transactions by any Purchaser, nor performance or compliance by any
Purchaser with any of the terms or provisions hereof or thereof, will
(i) conflict with or violate any provision of the certificate or articles of
incorporation, bylaws or other comparable charter or organizational documents of
the Purchaser or (ii) assuming that the authorizations, consents and approvals
referred to in Section 4.03 are obtained prior to the applicable Closing Date
and the filings referred to in Section 4.03 are made and any waiting periods
with respect to such filings have terminated or expired prior to the applicable
Closing Date, (x) violate any Law or Judgment applicable to the Purchaser or any
of its Subsidiaries or (y) violate or constitute a default (or constitute an
event which, with notice or lapse of time or both, would violate or constitute a
default) under any of the terms, conditions or provisions of any Contract to
which the Purchaser or any of its Subsidiaries is a party or accelerate the
Purchaser’s or any of its Subsidiaries’, if applicable, obligations under any
such Contract, except, in the case of clause (ii), as would not, individually or
in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.
Section 4.03    Governmental Approvals. Except for (a) the filing by the Company
of the Certificate of Designations with the DSS and the acceptance for record by
the DSS of the Certificate of Designations pursuant to the DGCL and (b) filings
required under, and compliance with other applicable requirements of, the HSR
Act, no consent or approval of, or filing, license, permit or authorization,
declaration or registration with, any Governmental Authority is necessary for
the execution and delivery of this Agreement and the other Transaction
Agreements by the Purchaser, the performance by the Purchaser of its obligations
hereunder and thereunder and the consummation by the Purchaser of the
Transactions, other than such other consents, approvals, filings, licenses,
permits, authorizations, declarations or registrations that, if not obtained,
made or given, would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.
Section 4.04    Financing. At the applicable Closing, the Purchaser will have
available funds necessary to, consummate the Purchase and pay the Purchase Price
for its Acquired Shares on the terms and conditions contemplated by this
Agreement.
Section 4.05    Ownership of Company Stock. Neither the Purchaser nor any of its
respective Affiliates owns any capital stock or other securities of the Company.
Section 4.06    Brokers and Other Advisors. No broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission, or the reimbursement of
expenses in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Purchaser or any of its Subsidiaries,
except for Persons, if any, whose fees and expenses will be paid by the
Purchaser.
Section 4.07    Non-Reliance on Company Estimates, Projections, Forecasts,
Forward-Looking Statements and Business Plans. In connection with the due
diligence investigation of the Company by the Purchaser and its Representatives,
the Purchaser and its Representatives have received and may continue to receive
from the Company and its Representatives certain estimates, projections,
forecasts and other forward-looking information, as well as certain business
plan information containing such information, regarding the Company and its
Subsidiaries and their respective businesses and operations. The Purchaser
hereby acknowledges that there are





--------------------------------------------------------------------------------





uncertainties inherent in attempting to make such estimates, projections,
forecasts and other forward-looking statements, as well as in such business
plans, with which the Purchaser is familiar, that the Purchaser is making its
own evaluation of the adequacy and accuracy of all estimates, projections,
forecasts and other forward-looking information, as well as such business plans,
so furnished to the Purchaser (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts, forward-looking information
or business plans), and that except for fraud or the representations and
warranties made by the Company in Article III of this Agreement and in any
certificate or other document delivered in connection with this Agreement, the
Purchaser will have no claim against the Company or any of its Subsidiaries, or
any of their respective Representatives, with respect thereto.
Section 4.08    Purchase for Investment. The Purchaser acknowledges that the
Series A Preferred Stock and the Common Stock issuable upon the conversion of
the Series A Preferred Stock have not been registered under the Securities Act
or under any state or other applicable securities laws. The Purchaser
(a) acknowledges that it is acquiring the Series A Preferred Stock and the
Common Stock issuable upon the conversion of the Series A Preferred Stock
pursuant to an exemption from registration under the Securities Act solely for
investment with no intention to distribute any of the foregoing to any Person,
(b) will not sell, transfer, or otherwise dispose of any of the Series A
Preferred Stock or the Common Stock issuable upon the conversion of the Series A
Preferred Stock, except in compliance with this Agreement and the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities Laws, (c) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Series A Preferred
Stock and the Common Stock issuable upon the conversion of the Series A
Preferred Stock and of making an informed investment decision, (d) is an
“accredited investor” (as that term is defined by Rule 501 of the Securities
Act) and (e) (1) has been furnished with or has had full access to all the
information that it considers necessary or appropriate to make an informed
investment decision with respect to the Series A Preferred Stock and the Common
Stock issuable upon the conversion of the Series A Preferred Stock, (2) has had
an opportunity to discuss with the Company and its Representatives the intended
business and financial affairs of the Company and to obtain information
necessary to verify any information furnished to it or to which it had access
and (3) can bear the economic risk of (i) an investment in the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the
Series A Preferred Stock indefinitely and (ii) a total loss in respect of such
investment. The Purchaser has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of,
and form an investment decision with respect to its investment in, the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the
Series A Preferred Stock and to protect its own interest in connection with such
investment.
Section 4.09    No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and in any
certificate or other document delivered in connection with this Agreement, the
Purchaser hereby acknowledges that neither the Company nor any of its
Subsidiaries, nor any other Person, (a) has made or is making any other express
or implied representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or





--------------------------------------------------------------------------------





otherwise) or prospects, including with respect to any information provided or
made available to the Purchaser or any of its Representatives or any information
developed by the Purchaser or any of its Representatives or (b) except in the
case of fraud, will have or be subject to any liability or indemnification
obligation to the Purchaser resulting from the delivery, dissemination or any
other distribution to the Purchaser or any of its Representatives, or the use by
the Purchaser or any of its Representatives, of any information, documents,
estimates, projections, forecasts or other forward-looking information, business
plans or other material developed by or provided or made available to such
Purchaser or any of its Representatives, including in due diligence materials,
“data rooms” or management presentations (formal or informal), in anticipation
or contemplation of any of the Transactions or any other transactions or
potential transactions involving the Company and such Purchaser. The Purchaser,
on behalf of itself and on behalf of its respective Affiliates, expressly waives
any such claim relating to the foregoing matters, except with respect to fraud.
The Purchaser hereby acknowledges (for itself and on behalf of its Affiliates
and Representatives) that it has conducted, to its satisfaction, its own
independent investigation of the business, operations, assets and financial
condition of the Company and its Subsidiaries and, in making its determination
to proceed with the Transactions, the Purchaser and its Affiliates and
Representatives have relied on the results of their own independent
investigation.
ARTICLE V

Additional Agreements


Section 5.01    Pre-Closing Covenants. Except as required by applicable Law,
Judgment or to comply with any notice from a Governmental Authority, as
expressly contemplated, required or permitted by this Agreement, during the
period from the date of this Agreement until the Additional Closing Date (or
such earlier date on which this Agreement may be terminated pursuant to
Section 7.01), unless the Purchaser otherwise consents in writing (such consent
not to be unreasonably withheld, delayed or conditioned) the Company shall, and,
except with respect to the sale of the Specified Business, shall cause its
Subsidiaries to, use their commercially reasonable efforts to operate their
businesses in all material respects in the ordinary course and, unless the
Purchaser otherwise consents in writing (such consent not to be unreasonably
withheld, delayed or conditioned), the Company shall not:
(a)    other than the authorization and issuance of the Series A Preferred Stock
to the Purchaser and the consummation of the other Transactions, issue, sell or
grant any shares of its capital stock, or any securities or rights convertible
into, exchangeable or exercisable for, or evidencing the right to subscribe for
any shares of its capital stock, or any rights, warrants or options to purchase
any shares of its capital stock; provided that the Company may issue or grant
shares of Common Stock or other securities in the ordinary course of business
pursuant to the terms of a Company Plan in effect on the date of this Agreement;
(b)    redeem, purchase or otherwise acquire any of its outstanding shares of
capital stock or other equity or voting interests, or any rights, warrants or
options to acquire any shares of its capital stock or other equity or voting
interests (other than pursuant to the cashless exercise of





--------------------------------------------------------------------------------





Company Stock Options or the forfeiture or withholding of Taxes with respect to
Company Stock Options, Company Restricted Shares, Company MSUs or Company PSUs);
(c)    establish a record date for, declare, set aside for payment or pay any
dividend on, or make any other distribution in respect of, any shares of its
capital stock or other equity or voting interests;
(d)    split, combine, subdivide or reclassify any shares of its capital stock
or other equity or voting interests; or
(e)    amend or supplement the Company Charter Documents in a manner that would
affect the Purchaser in an adverse manner either as a holder of Series A
Preferred Stock or with respect to the rights of the Purchaser under this
Agreement.
Section 5.02    Reasonable Best Efforts; Filings. (a) Subject to the terms and
conditions of this Agreement, each of the Company and the Purchaser shall
cooperate with each other and use (and shall cause its Subsidiaries to use) its
reasonable best efforts (unless, with respect to any action, another standard of
performance is expressly provided for herein) to promptly (i) take, or cause to
be taken, all actions, and do, or cause to be done, and assist and cooperate
with each other in doing, all things necessary, proper or advisable to cause the
conditions to the Initial Closing or Additional Closing, as applicable, to be
satisfied as promptly as reasonably practicable and to consummate and make
effective, in the most expeditious manner reasonably practicable, the
Transactions, including preparing and filing promptly and fully all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications and other documents,
(ii) obtain all approvals, consents, registrations, waivers, permits,
authorizations, orders and other confirmations from any Governmental Authority
or third party necessary, proper or advisable to consummate the Transactions,
(iii) execute and deliver any additional instruments necessary to consummate the
Transactions and (iv) defend or contest in good faith any Action brought by a
third party that could otherwise prevent or impede, interfere with, hinder or
delay in any material respect the consummation of the Transactions.
(b)    The Company and the Purchaser agree to make an appropriate filing of a
Notification and Report Form (“HSR Form”) pursuant to the HSR Act with respect
to the Transactions (which shall request the early termination of any waiting
period applicable to the Transactions under the HSR Act) as promptly as
reasonably practicable following the date of this Agreement, and to supply as
promptly as reasonably practicable any additional information and documentary
material that may be requested pursuant to the HSR Act and to promptly take any
and all steps necessary to avoid or eliminate each and every impediment and
obtain all consents that may be required pursuant to the HSR Act, so as to
enable the parties hereto to consummate the Transactions.
(c)    Each of the Company and the Purchaser shall use their respective
reasonable best efforts to (i) cooperate in all respects with the other party in
connection with any filing or submission with a Governmental Authority in
connection with the Transactions and in connection with any investigation or
other inquiry by or before a Governmental Authority relating to the
Transactions, including any proceeding initiated by a private person, (ii) keep
the other party





--------------------------------------------------------------------------------





informed in all material respects and on a reasonably timely basis of any
material communication received by the Company or the Purchaser, as the case may
be, from or given by the Company or the Purchaser, as the case may be, to the
Federal Trade Commission (“FTC”), the Department of Justice (“DOJ”) or any other
Governmental Authority and of any material communication received or given in
connection with any proceeding by a private Person, in each case regarding the
Transactions, (iii) subject to applicable Laws relating to the exchange of
information, and to the extent reasonably practicable, consult with the other
party with respect to information relating to such party and its respective
Subsidiaries, as the case may be, that appears in any filing made with, or
written materials submitted to, any third Person or any Governmental Authority
in connection with the Transactions, other than “4(c) and 4(d) documents” as
that term is used in the rules and regulations under the HSR Act and other
confidential information contained in the HSR Form, and (iv) to the extent
permitted by the FTC, the DOJ or such other applicable Governmental Authority or
other Person, give the other party the opportunity to attend and participate in
such meetings and conferences.
(d)    Notwithstanding anything to the contrary in this Agreement (i) in no case
shall the Company or the Purchaser be obligated to (and the Company shall not,
without the written consent of the Purchaser, and in no event shall the
Purchaser be deemed to have breached any representation, warranty, covenant or
agreement for refusing to) become subject to, consent to or agree to, or
otherwise take any action with respect to, any requirement, condition,
understanding, agreement or order to sell, to hold separate or otherwise dispose
of, or to conduct, restrict, operate, invest or otherwise change its respective
assets or business (including those of its respective Affiliates (but for the
avoidance of doubt excluding any Specified Persons, as to whom no such
requirements, conditions, understandings, agreements or order shall apply in any
event)) in any manner that, either individually or in the aggregate, (A)
materially adversely affects the financial condition, business, or the
operations of (x) the Company and its Subsidiaries, on a consolidated basis, or
(y) the Purchaser and its Affiliates or (B) prohibits or materially limits the
ownership, control or operation by (x) the Company and its Subsidiaries or (y)
the Purchaser and its Affiliates of any material portion of its or their
respective businesses or assets, or compels the Company or Purchaser or any of
its Affiliates to dispose of or hold separate any of its material businesses or
assets or any portion thereof; provided, however, that this Section 5.02(d)
shall not apply to any such consent, agreement, action, consent, condition,
understanding or order relating to the Company’s interests in the Specified
Business; and (ii) in no case shall Purchaser be obligated to consent or agree
to any requirement, condition, understanding, agreement or restriction relating
to the identity or independence of any Purchaser Designee or to the conduct of
any Purchaser Director.
Section 5.03    Corporate Actions. (a) At any time that any Series A Preferred
Stock is outstanding, the Company shall:
(i)    from time to time take all lawful action within its control to cause the
authorized capital stock of the Company to include a sufficient number of
authorized but unissued shares of Common Stock to satisfy the conversion
requirements of all shares of the Series A Preferred Stock then outstanding; and





--------------------------------------------------------------------------------





(ii)    not effect any voluntary deregistration under the Exchange Act or any
voluntary delisting with the NYSE in respect of the Common Stock other than in
connection with a Change of Control (as defined in the Certificate of
Designations).
(b)    Prior to the Initial Closing, the Company shall file with the DSS the
Certificate of Designations in the form attached hereto as Annex I, with such
changes thereto as the parties may reasonably agree.
(c)    If any occurrence since the date of this Agreement until the Additional
Closing would have resulted in an adjustment to the Conversion Rate pursuant to
the Certificate of Designations if the Series A Preferred Stock had been issued
and outstanding since the date of this Agreement, the Company shall adjust the
Conversion Rate, effective as of the Additional Closing, in the same manner as
would have been required by the Certificate of Designations if the Series A
Preferred Stock issued on the Additional Closing Date had been issued and
outstanding since the date of this Agreement.
(d)    So long as the Purchaser is subject to and in compliance with Section
5.07 hereof, the Company shall (x) not adopt, approve or agree to adopt a
stockholder rights agreement, “poison pill” or similar anti-takeover agreement
or plan that is applicable to the Purchaser Parties unless the Company has
excluded the Purchaser and the Specified Affiliates from the definition of
“acquiring person” (or such similar term) as such term is defined in such
anti-takeover agreement to the extent of the Purchaser’s and the Permitted
Transferees’ beneficial ownership of Common Stock as result of the Purchaser’s
acquisition of Series A Preferred Stock under this Agreement and acquisitions
otherwise permitted pursuant to the last sentence of Section 5.07, (y) take such
actions as may be necessary to render inapplicable to (i) the Purchaser’s
acquisition of (and the Specified Affiliates’ beneficial interest in) Series A
Preferred Stock purchased under this Agreement and (ii) acquisitions otherwise
permitted pursuant to the last sentence of Section 5.07, any control share
acquisition, interested stockholder, business combination or similar
anti-takeover provision (other than in the DGCL), and (z) not amend, modify or
rescind the Section 203 Waiver. Purchaser acknowledges and agrees that if the
Additional Closing hereunder does not occur, (i) the Section 203 Waiver shall
upon termination of this Agreement no longer have any force or effect, nunc pro
tunc and (ii) Purchaser agrees not to assert any claim that the Section 203
Waiver survives the termination of this Agreement.
Section 5.04    Public Disclosure. The Purchaser and the Company shall consult
with each other before issuing, and give each other the opportunity to review
and comment upon, any press release or other public statements with respect to
the Transaction Agreements or the Transactions, and shall not issue any such
press release or make any such public statement prior to such consultation,
except as may be required by applicable Law, Judgment, court process or the
rules and regulations of any national securities exchange or national securities
quotation system. The Purchaser and the Company agree that the initial press
release to be issued with respect to the Transactions following execution of
this Agreement shall be in the form attached hereto as Annex III (the
“Announcement”). Notwithstanding the forgoing, this Section 5.04 shall not apply
to any press release or other public statement made by the Company or the
Purchaser (a) which is consistent with the Announcement and does not contain any
information relating to the Transactions that has





--------------------------------------------------------------------------------





not been previously announced or made public in accordance with the terms of
this Agreement or (b) is made in the ordinary course of business and does not
relate specifically to the signing of the Transaction Documents or the
Transactions.
Section 5.05    Confidentiality. The Purchaser will, and will cause their
Affiliates and their respective Representatives to, keep confidential any
information (including oral, written and electronic information) concerning the
Company, its Subsidiaries or its Affiliates that may be furnished to any
Purchaser, its Affiliates or its or their respective Representatives by or on
behalf of the Company or any of its Representatives pursuant to (x) this
Agreement, including any such information provided pursuant to Section 5.14 of
this Agreement or (y) pursuant to the nondisclosure agreement, dated January 25,
2016, by and among the Purchaser, Liberty Media Corporation and the Company (the
“Confidentiality Agreement”) (the information referred to in clauses (x) and
(y), collectively referred to as the “Confidential Information”) and to use the
Confidential Information solely for the purposes of monitoring, administering or
managing the Purchaser’s investment in the Company made pursuant to this
Agreement; provided that the Confidential Information shall not include
information that (i) was or becomes available to the public other than as a
result of a disclosure by the Purchaser, any of its Affiliates or any of their
respective Representatives in violation of this Section 5.05, (ii) was or
becomes available to the Purchaser, any of its Affiliates or any of their
respective Representatives from a source other than the Company or its
Representatives, provided that such source is believed by the Purchaser not to
be disclosing such information in violation of an obligation of confidentiality
(whether by agreement or otherwise) to the Company, (iii) at the time of
disclosure is already in the possession of the Purchaser, any of its Affiliates
or any of their respective Representatives, provided that such information is
believed by the Purchaser not to be subject to an obligation of confidentiality
(whether by agreement or otherwise) to the Company, or (iv) was independently
developed by the Purchaser, any of its Affiliates or any of their respective
Representatives without reference to, incorporation of, or other use of any
Confidential Information. The Purchaser agrees, on behalf of itself and its
Affiliates and its and their respective Representatives, that Confidential
Information may be disclosed solely (i) to the Purchaser’s Affiliates and its
and their respective Representatives on a need-to-know basis, (ii) to its
stockholders, limited partners, members or other owners, as the case may be,
regarding the general status of its investment in the Company (without
disclosing specific confidential information), (iii) to any third-party that has
entered into a confidentiality agreement with the Purchaser in form similar to
the Confidentiality Agreement and (iv) in the event that the Purchaser, any of
its Affiliates or any of its or their respective Representatives are requested
or required by applicable Law, Judgment, stock exchange rule or other applicable
judicial or governmental process (including by deposition, interrogatory,
request for documents, subpoena, civil investigative demand or similar process)
to disclose any Confidential Information, in each of which instances the
Purchaser, its Affiliates and its and their respective Representatives, as the
case may be, shall, to the extent legally permitted, provide notice to the
Company sufficiently in advance of any such disclosure so that the Company will
have a reasonable opportunity to timely seek to limit, condition or quash such
disclosure.
Section 5.06    NYSE Listing of Shares; Shares Reserved for Issuance. As soon as
practicable following the date of this Agreement, the Company shall apply to
cause the aggregate number of shares of Common Stock issuable upon the
conversion of the Acquired Shares, including Accrued Dividends (as defined in
the Certificate of Designations) through the fifth anniversary of





--------------------------------------------------------------------------------





the Additional Closing Date, to be approved for listing on the NYSE, subject to
official notice of issuance. From time to time following the Initial Closing
Date, the Company shall cause the number of shares of Common Stock issuable upon
conversion of the then outstanding shares of Series A Preferred Stock to be
approved for listing on the NYSE, subject to official notice of issuance. As
soon as practicable following the date of this Agreement and in no event later
than the Additional Closing Date, the Company shall have reserved for issuance
the aggregate number of shares of Common Stock issuable upon the conversion of
the Acquired Shares, including Accrued Dividends (as defined in the Certificate
of Designations).
Section 5.07    Standstill. The Purchaser agrees that during the Applicable
Standstill Period, without the prior written approval of the Board, the
Purchaser will not, directly or indirectly, and will cause its Affiliates not
to:
(a)    acquire, offer or seek to acquire, agree to acquire or make a proposal to
acquire, by purchase or otherwise, any securities or direct or indirect rights
to acquire any equity securities of the Company or any of its Affiliates, any
securities convertible into or exchangeable for any such equity securities, any
options or other derivative securities or contracts or instruments in any way
related to the price of shares of Common Stock or substantially all of the
assets or property of the Company and its Subsidiaries (but in any case
excluding any issuance by the Company of shares of Company Common Stock or
options, warrants or other rights to acquire Common Stock (or the exercise
thereof) to any Purchaser Director (A) as compensation for their membership on
the Board or (B) as a result of a dividend payment on, or the conversion of, the
Series A Preferred Stock pursuant to the provisions of the Certificate of
Designations).
(b)    make or in any way encourage or participate in any “solicitation” of
“proxies” (whether or not relating to the election or removal of directors), as
such terms are used in the rules of the SEC, to vote, or knowingly seek to
advise or influence any Person with respect to voting of, any voting securities
of the Company or any of its Subsidiaries (excluding any votes required for the
approval of the Transactions), or call or seek to call a meeting of the
Company’s stockholders or initiate any stockholder proposal for action by the
Company’s stockholders, or other than with respect to the Purchaser Director,
seek election to or to place a representative on the Board or seek the removal
of any director from the Board;
(c)    make any public announcement with respect to, or offer, seek, propose or
indicate an interest in (in each case with or without conditions), any merger,
consolidation, business combination, tender or exchange offer, recapitalization,
reorganization or purchase of all or substantially all of the assets of the
Company and its Subsidiaries, or any other extraordinary transaction involving
the Company or any Subsidiary of the Company or any of their respective
securities, or enter into any discussions, negotiations, arrangements,
understandings or agreements (whether written or oral) with any other Person
regarding any of the foregoing; provided that the Purchaser may make
confidential proposals to the Board of Directors of the Company regarding
mergers, consolidations or other business combinations with the Company or a
purchase of all or substantially all of the Company’s assets so long as such
proposals would not reasonably be expected to require any public disclosure by
the Company;





--------------------------------------------------------------------------------





(d)    otherwise act, alone or in concert with others, to seek to control or
influence, in any manner, management or the board of directors of the Company or
any of its Subsidiaries (other than in the capacity of the Purchaser Director);
(e)    make any proposal or statement of inquiry or disclose any intention, plan
or arrangement inconsistent with any of the foregoing;
(f)    advise, assist, knowingly encourage or direct any Person to do, or to
advise, assist, encourage or direct any other Person to do, any of the
foregoing;
(g)    take any action that would, in effect, require the Company to make a
public announcement with respect to any of the foregoing;
(h)    enter into any discussions, negotiations, arrangements or understandings
with any third party (including, without limitation, security holders of the
Company, but excluding, for the avoidance of doubt, the Purchaser or any
Specified Affiliate) with respect to any of the foregoing, including, without
limitation, forming, joining or in any way participating in a “group” (as
defined in Section 13(d)(3) of the Exchange Act) with any third party with
respect to any securities of the Company or otherwise in connection with any of
the foregoing;
(i)    request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 5.07, provided that
this clause shall not prohibit the Purchaser or any Specified Affiliate from
making a confidential request to the Company seeking an amendment or waiver of
the provisions of this Section 5.07, which the Company may accept or reject in
its sole discretion, so long as any such request is made in a manner that does
not require public disclosure thereof by any Person; or
(j)    contest the validity of this Section 5.07 or make, initiate, take or
participate in any demand, Action (legal or otherwise) or proposal to amend,
waive or terminate any provision of this Section 5.07;
provided, however, that nothing in this Section 5.07 will limit (1) the ability
of Purchaser or any Specified Affiliates to vote (subject to Section 5.11),
Transfer (subject to Section 5.08), convert (subject to Section 6 of the
Certificate of Designations) or otherwise exercise rights under its Common Stock
or Series A Preferred Stock or (2) the ability of any Purchaser Director to vote
or otherwise exercise his or her legal duties or otherwise act in his or her
capacity as a member of the Board. Notwithstanding the expiration of the
Applicable Standstill Period with respect to Section 5.07(a), until the
Fall-Away of Purchaser Board Rights, the Purchaser and its Affiliates shall not
acquire beneficial ownership (calculated pursuant to Rule 13d-3 of the
Securities Exchange Act) of more than 31.5% of the outstanding shares of Common
Stock of the Company without the prior approval of the Board.
Section 5.08    Transfer Restrictions. (a) Except as otherwise permitted in
Section 5.08(b), until the earlier of (i) the date that is eighteen (18) months
after the Initial Closing Date, (ii) if this Agreement is terminated prior to
the Additional Closing, the date of such termination and (iii) a Fundamental
Change, the Purchaser will not (1) Transfer any Series A Preferred Stock or any





--------------------------------------------------------------------------------





Common Stock issued upon conversion of the Series A Preferred Stock or (2) make
any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a short sale of
or the purpose of which is to offset the loss which results from a decline in
the market price of, any shares of Series A Preferred Stock or Common Stock, or
otherwise establish or increase, directly or indirectly, a put equivalent
position, as defined in Rule 16a-1(h) under the Exchange Act, with respect to
any of the Series A Preferred Stock, the Common Stock or any other capital stock
of the Company (any such action, a “Hedge”).
(b)    Notwithstanding Section 5.08(a), the Purchaser or any Permitted
Transferee shall be permitted to Transfer any portion or all of their Series A
Preferred Stock or Common Stock issued upon conversion of the Series A Preferred
Stock at any time under the following circumstances:
(i)    Transfers to any Permitted Transferees of the Purchaser or any other
Permitted Transferee (or to Purchaser), but only if the transferee (if not the
Purchaser) agrees in writing prior to such Transfer for the express benefit of
the Company (in form and substance reasonably satisfactory to the Company and
with a copy thereof to be furnished to the Company) to be bound by all of the
terms of this Agreement applicable to the Purchaser and the transferee and the
transferor agree for the express benefit of the Company that the transferee
shall Transfer the Series A Preferred Stock or Common Stock so Transferred back
to the transferor at or before such time as the transferee ceases to be a
Permitted Transferee of the transferor;
(ii)    Transfers pursuant to a merger, consolidation or other business
combination involving the Company;
(iii)    Transfers pursuant to a tender offer or exchange offer for 100% of the
equity securities of the Company made by a Person who is not an Affiliate of any
holder of Series A Preferred Stock; and
(iv)    Transfers that have been approved by the Board, subject to such
conditions as the Board determines.
(c)    Notwithstanding Sections 5.08(a) and (b), the Purchaser will not at any
time, directly or knowingly indirectly (without the prior written consent of the
Board) Transfer any Series A Preferred Stock or Common Stock issued upon
conversion of the Series A Preferred Stock to a Prohibited Transferee; provided,
however, that this Section 5.08(c) shall not restrict (i) any Transfer into the
public market pursuant to a bona-fide, broadly distributed underwritten public
offering made pursuant to the Registration Rights Agreement, (ii) any Transfer
to a broker-dealer in a block sale so long as such broker-dealer is purchasing
such securities for its own account and makes block trades in the ordinary
course of its business, (iii) any Transfer pursuant to a merger, consolidation
or other business combination involving the Company or (iv) any Transfer
pursuant to a tender offer or exchange offer for 100% of the equity securities
of the Company made by a Person who is not an Affiliate of any holder of Series
A Preferred Stock.





--------------------------------------------------------------------------------





(d)    Any attempted Transfer in violation of this Section 5.08 shall be null
and void ab initio.
(e)    If this Agreement is terminated and the Additional Closing does not
occur, the Company agrees, at the written request of Purchaser, to exchange on a
one-for-one basis a number of shares of Series A Preferred Stock for that number
of shares of Mirror Preferred Stock that may be acquired by the Purchaser in
compliance with applicable law, including the HSR Act. Any such exchange will
not have any effect on the terms of the shares of Series A Preferred Stock that
remain outstanding following such exchange.
Section 5.09    Legend. (a) All certificates or other instruments representing
the Series A Preferred Stock or Common Stock issued upon conversion of the
Series A Preferred Stock will bear a legend substantially to the following
effect:
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF JUNE 8, 2017,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.
(b)    Upon request of the Purchaser or any Permitted Transferee, upon receipt
by the Company of an opinion of counsel reasonably satisfactory to the Company
to the effect that such legend is no longer required under the Securities Act
and applicable state securities laws, the Company shall promptly cause the first
paragraph of the legend to be removed from any certificate for any Series A
Preferred Stock or Common Stock to be Transferred in accordance with the terms
of this Agreement and the second paragraph of the legend shall be removed upon
the expiration of such transfer and other restrictions set forth in this
Agreement (and, for the avoidance of doubt, immediately prior to any termination
of this Agreement).
Section 5.10    Election of Directors.
(a)    Upon the occurrence of the Fall-Away of Purchaser Board Rights, at the
written request of the Board, the Purchaser Directors shall immediately resign,
and the Purchaser shall cause the Purchaser Directors immediately to resign,
from the Board effective as of the date of the Fall-Away of Purchaser Board
Rights, and the Purchaser shall no longer have any rights under this
Section 5.10, including, for the avoidance of doubt, any designation and/or
nomination rights under Section 5.10(c). After the second anniversary of the
Additional Closing, at the written request of the Board, one Purchaser Director
shall immediately resign, and the Purchaser shall cause such





--------------------------------------------------------------------------------





Purchaser Director to immediately resign from the Board. Purchaser shall select
the identity of the resigning director in its sole discretion.
(b)    From and after the Additional Closing, until the occurrence of the
Fall-Away of Purchaser Board Rights, at each annual meeting of the Company’s
stockholders, the Purchaser shall have the right to designate three Purchaser
Designees for election (in accordance with Section 15 of the Certificate of
Designations) to the Board at such annual meeting; provided that (i) after the
second anniversary of the Additional Closing Date or (ii) if the 75% Beneficial
Ownership Test is not met, the Purchaser shall have the right to designate only
two Purchaser Designees for election to the Board. Subject to Section 5.10(e),
the Company shall include the three or two, as applicable, Purchaser Directors
designated by the Purchaser in accordance with this Section 5.10(c) in the
Company’s slate of nominees as “Purchaser Designees” (in accordance with
Section 15 of the Certificate of Designations) for each relevant annual meeting
of the Company’s stockholders and shall recommend that the holders of the Series
A Preferred Stock vote in favor of such Purchaser Designees and shall support
such Purchaser Designees in a manner no less rigorous and favorable than the
manner in which the Company supports its other nominees in the aggregate.
(c)    Until the occurrence of the Fall-Away of Purchaser Board Rights and
except with respect to a resignation of a Purchaser Director pursuant to the
second sentence of Section 5.10(a), in the event of the death, disability,
resignation or removal of any Purchaser Director as a member of the Board, the
Purchaser may designate a Purchaser Designee to replace such Purchaser Director
and, subject to Section 5.10(e) and any applicable provisions of the DGCL, the
Company shall cause such Purchaser Designee to fill such resulting vacancy.
(d)    The Purchaser will cause the Purchaser Designee to make himself or
herself reasonably available for interviews and to consent to such reference and
background checks or other investigations as the Board may reasonably request
from any individual nominated as a director of the Company and no Purchaser
Designee shall be eligible to serve on the Board if he or she has been involved
in any of the events enumerated under Item 2(d) or (2) of Schedule 13D under the
Exchange Act or Item 401(f) of Regulation S-K under the Securities Act or is
subject to any Judgment prohibiting service as a director of any public company.
As a condition to any Purchaser Designee’s election to the Board or nomination
for election as a director of the Company at any meeting of the Company’s
stockholders, the Purchaser and the Purchaser Designee must provide to the
Company:
(i)    all information requested by the Company that is required to be or is
customarily disclosed for directors, candidates for directors and their
respective Affiliates and Representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Company Charter Documents or corporate governance guidelines, in each
case, relating to the Purchaser Designee’s election as a director of the
Company;
(ii)    all information requested by the Company in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal or regulatory obligations, in each case,
relating to the Purchaser Designee’s nomination or election, as applicable, as a
director of the Company or the Company’s operations in the ordinary course of
business;





--------------------------------------------------------------------------------





(iii)    an undertaking in writing by the Purchaser Designee:
a.    to be subject to, bound by and duly comply with the code of conduct in the
form agreed upon by the other directors of the Company; and
b.    to recuse himself or herself from any deliberations or discussion of the
Board or any committee thereof regarding any Transaction Agreement or the
Transactions.
(e)    The Company shall indemnify the Purchaser Director and provide the
Purchaser Director with director and officer insurance to the same extent as it
indemnifies and provides such insurance to other members of the Board, pursuant
to the Company Charter Documents, the DGCL or otherwise.
(f)    From and after the Additional Closing, until the occurrence of the
Fall-Away of Purchaser Board Rights, one Purchaser Director designed by the
Purchaser shall be designated as a member of the Company’s Nominating and
Corporate Governance Committee and one Purchaser Director designated by the
Purchaser shall be designated a member of the Company’s Compensation Committee,
provided that such Purchaser Directors satisfy all applicable securities laws,
the DGCL and NYSE listing rules and regulations that are required to serve on
such committees.
(g)    From and after the Additional Closing, until the 75% Beneficial Ownership
Test is not met, one Purchaser Director designed by the Purchaser shall be
designated as the Chairman of the Board.
(h)    If there is a proposed a sale of the Company or other Fundamental Change,
no Purchaser Director shall be included in any committee of the Board that is
established to evaluate and/or approve such transaction.
Section 5.11    Voting. Until the Fall-Away of Purchaser Board Rights:
(a)    At each meeting of the stockholders of the Company for the election of
directors following the execution of this Agreement and at every postponement or
adjournment thereof, the Purchaser shall, and shall cause the Purchaser to, at
each applicable meeting of the stockholders of the Company, take such action as
may be required so that all of the shares of the Series A Preferred Stock
beneficially owned, directly or indirectly, by the Purchaser and entitled to
vote at such meeting of stockholders (subject to the voting limitations in the
Certificate of Designations) are voted in favor of each Purchaser Designee, who
shall be nominated and recommended by the Board for election at any such
meeting; provided that the Purchaser shall not be under any obligation to vote
in the same manner as recommended by the Board or in any other manner, other
than in the Purchaser’s sole discretion, with respect to any other matter,
including the approval (or non-approval) or adoption (or non-adoption) of, or
other proposal directly related to, any merger or other business combination
transaction involving the Company, the sale of all or substantially all of the
assets of the Company and its Subsidiaries or any other change of control
transaction involving the Company; and





--------------------------------------------------------------------------------





(b)    Until the Fall-Away of Purchaser Board Rights, the Purchaser shall, and
shall (to the extent necessary to comply with this Section 5.11) cause the
Purchaser to, be present, in person or by proxy, at all meetings of the
stockholders of the Company so that all shares of Series A Preferred Stock or
Common Stock beneficially owned by the Purchaser or the Purchaser may be counted
for the purposes of determining the presence of a quorum and voted in accordance
with Section 5.11(a) at such meetings (including at any adjournments or
postponements thereof).
(c)    The provisions of this Section 5.11 shall not apply to the exclusive
consent and voting rights of the holders of Series A Preferred Stock set forth
in Section 15 of the Certificate of Designations and Section 5.10.
Section 5.12    Tax Matters. (a) The Company and its paying agent shall be
entitled to withhold Taxes on all payments and distributions (or deemed
distributions) on the Series A Preferred Stock or Common Stock or other
securities issued upon conversion of the Series A Preferred Stock to the extent
required by applicable Law. Prior to the date of any such payment, the
Purchaser, and each Permitted Transferee with respect to the Series A Preferred
Stock, shall have delivered to the Company or its paying agent a duly executed,
valid, accurate and properly completed Internal Revenue Service (“IRS”)
Form W‑9, certifying that such Purchaser is a U.S. Person exempt from U.S.
federal backup withholding tax.
(b)    The Company shall pay any and all documentary, stamp and similar issue or
transfer Tax due on (x) the issue of the Series A Preferred Stock and (y) the
issue of shares of Common Stock upon conversion of the Series A Preferred Stock.
However, in the case of conversion of Series A Preferred Stock, the Company
shall not be required to pay any Tax or duty that may be payable in respect of
any transfer involved in the issue and delivery of shares of Common Stock or
Series A Preferred Stock to a beneficial owner other than the beneficial owner
of the Series A Preferred Stock immediately prior to such conversion, and no
such issue or delivery shall be made unless and until the person requesting such
issue has paid to the Company the amount of any such Tax or duty, or has
established to the satisfaction of the Company that such Tax or duty has been
paid.
Section 5.13    Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Acquired Shares (a) to pay for any costs, fees and
expenses incurred in connection with the Transactions and/or (b) for general
corporate purposes.
Section 5.14    Participation.
(a)    For the purposes of this Section 5.14, “Excluded Issuance” shall mean
(i) the issuance of any shares of equity securities that is subject to
Section 12 of the Certificate of Designations, but solely to the extent than an
adjustment is made or the holders of Series A Preferred Stock participate in
such issuance pursuant to Section 12 of the Certificate of Designations,
(ii) the issuance of shares of any equity securities (including upon exercise of
options) to directors, officers, employees, consultants or other agents of the
Company as approved by the Board, (iii) the issuance of shares of any equity
securities pursuant to an employee stock option plan, management incentive plan,
restricted stock plan, stock purchase plan or stock, ownership plan or similar
benefit plan, program or agreement as approved by the Board, (iv) the issuance
of shares of equity securities in





--------------------------------------------------------------------------------





connection with any “business combination” (as defined in the rules and
regulations promulgated by the SEC) or otherwise in connection with bona fide
acquisitions of securities or substantially all of the assets of another Person,
business unit, division or business, (v) securities issued pursuant to the
conversion, exercise or exchange of Series A Preferred Stock issued to the
Purchaser, (vi) shares of a Subsidiary of the Company issued to the Company or a
Wholly-Owned Subsidiary of the Company, (vii) securities of a joint venture
(provided that no Affiliate (other than any Subsidiary of the Company) of the
Company acquires any interest in such securities in connection with such
issuance) or (viii) the issuance of bonds, debentures, notes or similar debt
securities convertible into Common Stock into the public market pursuant to a
bona-fide, broadly distributed underwritten public offering, if the conversion
or exercise price is at least the greater of (x) the then applicable Conversion
Price (as defined in the Certificate of Designations) and (y) the Current Market
Price (as defined in the Certificate of Designations) as of the date the Company
would have been required to give the Purchaser notice of such issuance if it
were not an Excluded Issuance.
(b)    Until the occurrence of the Fall-Away of Purchaser Board Rights, if the
Company proposes to issue equity securities of any kind (the term “equity
securities” shall include for these purposes Common Stock and any warrants,
options or other rights to acquire, or any securities that are exercisable for,
exchangeable for or convertible into, Common Stock or any other class of capital
stock of the Company), other than in an Excluded Issuance, then the Company
shall:
(i)    give written notice to the Purchaser (no less than ten (10) Business Days
prior to the closing of such issuance, setting forth in reasonable detail
(A) the designation and all of the terms and provisions of the securities
proposed to be issued (the “Proposed Securities”), including, to the extent
applicable, the voting powers, preferences and relative participating, optional
or other special rights, and the qualification, limitations or restrictions
thereof and interest rate and maturity; (B) the price and other terms of the
proposed sale of such securities; and (C) the amount of such securities proposed
to be issued; provided that following the delivery of such notice, the Company
shall deliver to the Purchaser any such information the Purchaser may reasonably
request in order to evaluate the proposed issuance, except that the Company
shall not be required to deliver any information that has not been or will not
be provided or otherwise made available to the proposed purchasers of the
Proposed Securities; and
(ii)    offer to issue and sell to the Purchaser, on such terms as the Proposed
Securities are issued and upon full payment by the Purchaser, a portion of the
Proposed Securities equal to a percentage determined by dividing (A) the number
of shares of Common Stock the Purchaser beneficially owns (on an as converted
basis) by (B) the total number of shares of Common Stock then outstanding (on an
as-converted basis) (such percentage, the Purchaser’s “Participation Portion”);
provided, however, that to the extent the purchase of any portion of the
Proposed Securities by the Purchaser would require Shareholder Approval, (i) the
Company shall issue and sell to the Purchaser securities that do not require the
Company to obtain Shareholder Approval in respect of such issuance, which
securities shall be economically equivalent and otherwise as substantially
similar as possible to such





--------------------------------------------------------------------------------





Proposed Securities and (ii) at the written request of the Purchaser, the
Company shall hold a meeting of its shareholders for the purpose of obtaining
the Shareholder Approval within one hundred twenty (120) days following such
request and use its commercially reasonable efforts to obtain Shareholder
Approval; provided that if the Shareholder Approval is not obtained at such
meeting, upon the written request of holders holding a majority of the
outstanding Series A Preferred Stock, the Company shall use its commercially
reasonable efforts to obtain the Shareholder Approval at any subsequent annual
meeting of the Company’s shareholders until the Shareholder Approval is
obtained.
(c)    Subject to the limitations in the Certificate of Designations, the
Purchaser will have the option, exercisable by written notice to the Company, to
accept the Company’s offer and commit to purchase any or all of the equity
securities offered to be sold by the Company to the Purchaser, which notice must
be given within seven (7) Business Days after receipt of such notice from the
Company. If the Company offers two (2) or more securities in units to the other
participants in the offering, the Purchaser must purchase such units as a whole
and will not be given the opportunity to purchase only one (1) of the securities
making up such unit. The closing of the exercise of such subscription right
shall take place simultaneously with the closing of the sale of the Proposed
Securities giving rise to such subscription right; provided, however, that the
closing of any purchase by the Purchaser may be extended beyond the closing of
the sale of the Proposed Securities giving rise to such preemptive right to the
extent necessary to obtain required approvals from any Governmental Authority.
Upon the expiration of the offering period described above, the Company will be
free to sell such Proposed Securities that the Purchaser has not elected to
purchase during the 90 days following such expiration on terms and conditions no
more favorable to the purchasers thereof than those offered to the Purchaser in
the notice delivered in accordance with Section 5.14(b). Any Proposed Securities
offered or sold by the Company after such 90-day period shall be reoffered to
the Purchaser pursuant to this Section 5.14.
(d)    The election by the Purchaser not to exercise its subscription rights
under this Section 5.14 in any one instance shall not affect their right as to
any subsequent proposed issuance.
(e)    Notwithstanding anything in this Section 5.14 to the contrary, the
Company will not be deemed to have breached this Section 5.14 if not later than
thirty (30) Business Days following the issuance of any Proposed Securities in
contravention of this Section 5.14, the Company or the transferee of such
Proposed Securities offers to sell a portion of such equity securities or
additional equity securities of the type(s) in question to the Purchaser so
that, taking into account such previously-issued Proposed Securities and any
such additional Proposed Securities, the Purchaser will have had the right to
purchase or subscribe for Proposed Securities in a manner consistent with the
allocation and other terms and upon same economic and other terms provided for
in Sections 5.14(b) and 5.14(c).
(f)    In the case of an issuance subject to this Section 5.14 for consideration
in whole or in part other than cash, including securities acquired in exchange
therefor (other than





--------------------------------------------------------------------------------





securities by their terms so exchangeable), the consideration other than cash
shall be deemed to be the Fair Market Value thereof.
Section 5.15    FCC. If the parties reasonably determine that approval of the
Transactions by the FCC is required, then the Company hereby agrees to dispose
of Radio Station KXMZ or return the license of Radio Station KXMZ to the FCC for
cancellation, in either case no later than September 30, 2017.
Section 5.16    Reimbursement of Expenses. From time to time after the Initial
Closing Date, the Purchaser shall receive reimbursement from the Company for all
reasonable and documented legal and other out-of-pocket fees and expenses,
including reasonable travel expenses, incurred in connection with the
negotiation, execution and performance of the Transaction Documents, up to a
maximum amount of $750,000 in the aggregate.
Section 5.17    Section 16b-3. So long as the Purchaser has the right to
designate at least one Purchaser Designee, the Board shall take such action as
is necessary to cause the exemption of acquisitions of the Acquired Shares at
the Initial Closing and the Additional Closing, any acquisition of securities
from the Company by the Purchaser on any Dividend Payment Date, any purchase of
securities representing the Participation Portion pursuant to Section 5.14 by
the Purchaser, the disposition of shares of Series A Preferred Stock and the
acquisition of shares of Common Stock upon the conversion of any shares of
Series A Preferred Stock, and any other disposition of securities to or
acquisition of securities from the Company, as applicable, from the liability
provisions of Section 16(b) of the Exchange Act (“Section 16(b)”) pursuant to
Rule 16b-3.
Section 5.18    Sale of Specified Business. The Company shall sell the Specified
Business as promptly as reasonably practicable after the date hereof to the
extent necessary to obtain such approvals or clearances from such Governmental
Authorities as is necessary to consummate the Transactions as promptly as
practicable. The Company shall keep the Purchaser reasonably informed of the
status of the sale of the Specified Business.
ARTICLE VI


Conditions to Closing


Section 6.01    Conditions to the Obligations of the Company and the Purchaser.
The respective obligations of each of the Company and the Purchaser to effect
the Initial Closing or the Additional Closing, as applicable, shall be subject
to the satisfaction (or waiver, if permissible under applicable Law) on or prior
to the Initial Closing Date or Additional Closing Date, as applicable, of the
following condition:
(a)    no temporary or permanent Judgment shall have been enacted, promulgated,
issued, entered, amended or enforced by any Governmental Authority nor shall any
proceeding brought by a Governmental Authority seeking any of the foregoing be
pending, or any applicable Law shall be in effect enjoining or otherwise
prohibiting consummation of the Transactions (collectively, “Restraints”); and





--------------------------------------------------------------------------------





(b)    the Company shall have terminated the Investment Agreement, dated as of
May 8, 2017, by and between the Company and KKR Classic Investors LLC.
Section 6.02    Conditions to the Obligations of the Company. The obligations of
the Company to effect the Initial Closing or the Additional Closing, as
applicable, shall be further subject to the satisfaction (or waiver, if
permissible under applicable Law) on or prior to the Initial Closing Date or
Additional Closing Date, as applicable, of the following conditions:
(a)    the representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all material respects as of the date
hereof and as of the Initial Closing Date or Additional Closing Date, as
applicable, with the same effect as though made as of the Initial Closing Date
or Additional Closing Date, as applicable (except to the extent expressly made
as of an earlier date, in which case as of such earlier date), except where the
failure to be true and correct would not, individually or in the aggregate,
reasonably be expected to have a Purchaser Material Adverse Effect;
(b)    the Purchaser shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Initial Closing or Additional
Closing, as applicable; and
(c)    the Company shall have received a certificate, signed on behalf of each
of the Purchaser by an executive officer thereof, certifying that the conditions
set forth in Section 6.02(a) and Section 6.02(b) have been satisfied as of the
Initial Closing or the Additional Closing, as applicable.
Section 6.03    Conditions to the Obligations of the Purchaser. The obligations
of the Purchaser to effect the Initial Closing or the Additional Closing, as
applicable, shall be further subject to the satisfaction (or waiver, if
permissible under applicable Law) on or prior to the Initial Closing Date or the
Additional Closing Date, as applicable, of the following conditions:
(a)    the representations and warranties of the Company (i) set forth in
Sections 3.01, 3.02(a), 3.03(a), 3.08, 3.09, 3.12, 3.13, 3.14, 3.15 and 3.16
shall be true and correct in all material respects as of the date hereof and as
of the Initial Closing Date or the Additional Closing Date, as applicable, with
the same effect as though made as of the Initial Closing Date or the Additional
Closing Date, as applicable (except to the extent expressly made as of an
earlier date, in which case as of such earlier date) and (ii) set forth in this
Agreement, other than in Sections 3.01, 3.02(a), 3.03(a), 3.08, 3.09, 3.12,
3.13, 3.14, 3.15 and 3.16, shall be true and correct (disregarding all
qualifications or limitations as to “materiality”, “Material Adverse Effect” and
words of similar import set forth therein) as of the Initial Closing Date or the
Additional Closing Date, as applicable, with the same effect as though made as
of the date hereof and as of the Initial Closing Date or the Additional Closing
Date, as applicable (except to the extent expressly made as of an earlier date,
in which case as of such earlier date), except, in the case of this clause (ii),
where the failure to be true and correct would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;





--------------------------------------------------------------------------------





(b)    the Company shall have complied with or performed in all material
respects its obligations required to be complied with or performed by it
pursuant to this Agreement at or prior to the Initial Closing or the Additional
Closing, as applicable;
(c)    the Purchaser shall have received a certificate, signed on behalf of the
Company by an executive officer thereof, certifying that the conditions set
forth in Section 6.03(a) and Section 6.03(b) have been satisfied as of the
Initial Closing or the Additional Closing, as applicable;
(d)    the Company shall have duly adopted and filed with the DSS the
Certificate of Designations, and the Certificate of Designations shall have been
accepted for record by the DSS and a certified copy thereof shall have been
delivered to the Purchaser;
(e)    the Purchaser (or its counsel) shall have received a counterpart of this
Agreement and each other Transaction Document signed by each of the requisite
parties thereto (which may include delivery of a signed signature page of this
Agreement and each other Transaction Document by facsimile or other means of
electronic transmission (e.g., “pdf”));
(f)    the Purchaser shall have received a written opinion of Sidley Austin LLP
(i) dated as of the Initial Closing Date, (ii) addressed to the Purchaser and
(iii) in form and substance reasonably satisfactory to the Purchaser covering
the following matters with respect to the Company: due incorporation, valid
existence and good standing; due authorization, execution and delivery of the
Investment Agreement and Registration Rights Agreement; no conflict with
organizational documents, applicable law, the Credit Agreement and the
Indenture; no governmental consent; the shares of Series A Preferred Stock to be
issued under this Agreement are validly issued, fully paid and non-assessable;
no registration; and 1940 Act compliance;
(g)    the Purchaser shall have received a certificate of the Secretary or
Assistant Secretary or similar officer of the Company dated as of the Initial
Closing Date or the Additional Closing Date, as applicable, and certifying and
attaching:
(i)    a copy of the certificate of incorporation or other equivalent
constituent and governing documents, including all amendments thereto
(including, the Certificates of Designation), of the Company, certified as of a
recent date by the DSS;
(ii)    a certificate as to the good standing of the Company as of a recent date
from the DSS;
(iii)    that attached thereto is a true and complete copy of the by-laws (or
other equivalent constituent and governing documents) of the Company as in
effect on the Initial Closing Date and at all times since a date prior to the
date of the resolutions described in Section 6.03(i)(iv);
(iv)    that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of the Company
authorizing the execution, delivery and performance of this Agreement and each
other Transaction





--------------------------------------------------------------------------------





Document dated as of the Initial Closing Date to which the Company is a party,
the filing of the Certificates of Designation with the DSS, the sale and
purchase of the Series A Preferred Stock hereunder, the decrease in the number
of directors which constitute the Company’s board of directors to nine directors
and the election to the board of directors of the three Purchaser Designees,
effective as of the Additional Closing, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Initial
Closing Date;
(v)    as to the incumbency and specimen signature of each officer executing
this Agreement, any other Transaction Document or any other document delivered
in connection herewith or therewith on behalf of the Company; and
(vi)    as to the absence of any pending proceeding for the dissolution or
liquidation of the Company or, to the knowledge of the Company, threatening the
existence of the Company.
Section 6.04    Conditions to the Additional Closing.
(a)    The respective obligations of each of the Company and the Purchaser to
effect the Additional Closing shall be further subject to the satisfaction (or
waiver, if permissible under applicable Law) on or prior to the Additional
Closing Date of the following conditions:
(i)    the waiting period (and any extension thereof) applicable to the
consummation of Transactions under the HSR Act shall have expired or early
termination thereof shall have been granted.
(b)    The obligations of the Purchaser to effect the Additional Closing shall
be subject to the satisfaction (or waiver, if permissible under applicable Law)
on or prior to the Additional Closing Date of the following conditions:
(i)    the aggregate number of shares of Common Stock issuable upon conversion
of all shares of Series A Preferred Stock, including Accrued Dividends (as
defined in the Certificate of Designations) through the fifth anniversary of the
Additional Closing Date, shall have been approved for listing on the NYSE,
subject to official notice of issuance; and
(ii)    the Board shall have taken all actions necessary and appropriate to
elect each of the Purchaser Designees to the Board, effective immediately upon
the Additional Closing and none of the Purchaser Designees or Purchaser
Directors, as applicable, shall be subject to any requirement, condition,
understanding, agreement or restriction relating to their service on the Board
based on the identity or independence of any Purchaser Designee or to the
conduct of any Purchaser Director, except as contemplated by Section 5.10(f).







--------------------------------------------------------------------------------





ARTICLE VII

Termination; Survival


Section 7.01    Termination. This Agreement may be terminated and the
Transactions abandoned at any time prior to the Additional Closing:
(a)    by the mutual written consent of the Company and the Purchaser;
(b)    by either the Company or the Purchaser upon written notice to the other,
if the Additional Closing should not have occurred on or prior to February 1,
2018 (the “Termination Date”); provided, however, that if on the initial
Termination Date the condition set forth in Section 6.04(a) is not satisfied but
all the other conditions to Closing set forth in Article VI are satisfied or
waived (other than those conditions that by their nature are to be satisfied at
the Closing, but subject to those conditions being capable of being satisfied),
then the Purchaser or the Company may, by providing written notice to the other
prior to 5:00 p.m., New York City time, on such initial Termination Date, extend
the Termination Date to sixty days after the initial Termination Date in which
case the Termination Date shall be deemed for all purposes to be such later
date; provided that the right to terminate this Agreement under this
Section 7.01(b) shall not be available to any party if the breach by such party
of its representations and warranties set forth in this Agreement or the failure
of such party to perform any of its obligations under this Agreement has been a
principal cause of or primarily resulted in the events specified in this
Section 7.01(b);
(c)    by either the Company or the Purchaser if any Restraint enjoining or
otherwise prohibiting consummation of the Transactions shall be in effect and
shall have become final and nonappealable prior to the Additional Closing Date;
provided that the party seeking to terminate this Agreement pursuant to this
Section 7.01(c) shall have used the required efforts to cause the conditions to
Initial Closing or Additional Closing, as applicable, to be satisfied in
accordance with Section 5.02;
(d)    by the Purchaser if the Company shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 6.03(a)
or Section 6.03(b) and (ii) has not been waived by the Purchaser or is incapable
of being cured prior to the Termination Date, or if capable of being cured,
shall not have been cured within thirty (30) calendar days (but in no event
later than the Termination Date) following receipt by the Company of written
notice of such breach or failure to perform from the Purchaser stating the
Purchaser’s intention to terminate this Agreement pursuant to this
Section 7.01(d) and the basis for such termination; provided that the Purchaser
shall not have the right to terminate this Agreement pursuant to this
Section 7.01(d) if the Purchaser is then in material breach of any of its
representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 6.02(a) or
Section 6.02(b); or
(e)    by the Company if the Purchaser shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition





--------------------------------------------------------------------------------





set forth in Section 6.02(a) or Section 6.02(b) and (ii) is incapable of being
cured prior to the Termination Date, or if capable of being cured, shall not
have been cured within thirty (30) calendar days (but in no event later than the
Termination Date) following receipt by the Purchaser of written notice of such
breach or failure to perform from the Company stating the Company’s intention to
terminate this Agreement pursuant to this Section 7.01(e) and the basis for such
termination; provided that the Company shall not have the right to terminate
this Agreement pursuant to this Section 7.01(e) if the Company is then in
material breach of any of its representations, warranties, covenants or
agreements hereunder which breach would give rise to the failure of a condition
set forth in Section 6.03(a) or Section 6.03(b).
Section 7.02    Effect of Termination. In the event of the termination of this
Agreement as provided in Section 7.01, written notice thereof shall be given to
the other party, specifying the provision hereof pursuant to which such
termination is made, and this Agreement shall forthwith become null and void
(other than Section 5.03, this Section 7.02, Section 7.03 and Article VIII, all
of which shall survive termination of this Agreement and the Confidentiality
Agreement (which shall survive in accordance with its terms except as otherwise
provided herein)), and there shall be no liability on the part of the Purchaser
or the Company or their respective directors, officers and Affiliates in
connection with this Agreement, except that no such termination shall relieve
any party from liability for damages to another party resulting from a willful
and material breach of this Agreement prior to the date of termination or from
fraud; provided that, notwithstanding any other provision set forth in this
Agreement, except in the case of fraud, the Company shall not have any such
liability in excess of the Purchase Price for all of the Acquired Shares and the
Purchaser shall not have any liability in excess of the Purchase Price for the
Acquired Shares to be purchased by such Purchaser.
Section 7.03    Survival. All of the covenants or other agreements of the
parties contained in this Agreement shall survive until fully performed or
fulfilled, unless and to the extent that non‑compliance with such covenants or
agreements is waived in writing by the party entitled to such performance.
Except for the warranties and representations contained in Sections 3.01,
3.02(a), 3.03(a), 3.12, 3.13, 3.14 and 3.16 and the representations and
warranties contained in Article IV, which shall survive until the sixth
(6th) anniversary of the Initial Closing Date (or, if the Additional Closing
occurs, the Additional Closing Date), the representations and warranties made
herein shall survive for twelve (12) months following the Initial Closing Date
(or, if the Additional Closing occurs, the Additional Closing Date) and shall
then expire; provided that nothing herein shall relieve any party of liability
for any inaccuracy or breach of such representation or warranty to the extent
that any good faith allegation of such inaccuracy or breach is made in writing
prior to such expiration by a Person entitled to make such claim pursuant to the
terms and conditions of this Agreement. For the avoidance of doubt, claims may
be made with respect to the breach of any representation, warranty or covenant
until the applicable survival period therefor as described above expires.


ARTICLE VIII


Miscellaneous





--------------------------------------------------------------------------------







Section 8.01    Amendments; Waivers. Subject to compliance with applicable Law,
this Agreement may be amended or supplemented in any and all respects only by
written agreement of the parties hereto.
Section 8.02    Extension of Time, Waiver, Etc.. The Company and the Purchaser
may, subject to applicable Law, (a) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered pursuant hereto, (b) extend the time for the performance of
any of the obligations or acts of the other party or (c) waive compliance by the
other party with any of the agreements contained herein applicable to such party
or, except as otherwise provided herein, waive any of such party’s conditions.
Notwithstanding the foregoing, no failure or delay by the Company or the
Purchaser in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.
Section 8.03    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of Law or otherwise, by any of the parties hereto without the prior
written consent of the other party hereto; provided, however, that (a) the
Purchaser or any Permitted Transferee may assign its rights, interests and
obligations under this Agreement, in whole or in part, to one or more Permitted
Transferees, as contemplated in Section 5.08 and (b) in the event of such
assignment, the assignee shall agree in writing to be bound by the provisions of
this Agreement applicable to the Purchaser, including the rights, interests and
obligations so assigned; provided that no such assignment will relieve any
Purchaser of its obligations hereunder; provided, further, that no party hereto
shall assign any of its obligations hereunder with the primary intent of
avoiding, circumventing or eliminating such party’s obligations hereunder.
Subject to the immediately preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and permitted assigns.
Section 8.04    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.
Section 8.05    Entire Agreement; No Third-Party Beneficiaries; No Recourse.
(a) This Agreement, including the Company Disclosure Letter, together with the
Confidentiality Agreement, the Registration Rights Agreement and the Certificate
of Designations, constitutes the entire agreement, and supersedes all other
prior agreements and understandings, both written and oral, among the parties
and their Affiliates, or any of them, with respect to the subject matter hereof
and thereof.
(b)    No provision of this Agreement shall confer upon any Person other than
the parties hereto and their permitted assigns any rights or remedies hereunder.
This Agreement may





--------------------------------------------------------------------------------





only be enforced against, and any claims or causes of action that may be based
upon, arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against the entities that are
expressly identified as parties hereto, including entities that become parties
hereto after the date hereof or that agree in writing for the benefit of the
Company to be bound by the terms of this Agreement applicable to the Purchaser,
and no former, current or future equityholders, controlling persons, directors,
officers, employees, agents or Affiliates of any party hereto or any former,
current or future equityholder, controlling person, director, officer, employee,
general or limited partner, member, manager, advisor, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party.
Section 8.06    Governing Law; Jurisdiction. (a) This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
pursuant to Section 5-1401 of the New York General Obligations Law.
(b)    All Actions arising out of or relating to this Agreement shall be subject
to the exclusive jurisdiction of any state or federal court sitting in the State
of New York in the borough of Manhattan and any appellate court thereof and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction and venue
of such courts in any such Action and irrevocably waive the defense of an
inconvenient forum or lack of jurisdiction to the maintenance of any such
Action. The consents to jurisdiction and venue set forth in this Section 8.06
shall not constitute general consents to service of process in the State of New
York and shall have no effect for any purpose except as provided in this
paragraph and shall not be deemed to confer rights on any Person other than the
parties hereto. Each party hereto agrees that service of process upon such party
in any Action arising out of or relating to this Agreement shall be effective if
notice is given by overnight courier at the address set forth in Section 8.10 of
this Agreement. The parties hereto agree that a final judgment in any such
Action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Law; provided that
nothing in the foregoing shall restrict any party’s rights to seek any
post-judgment relief regarding, or any appeal from, a final trial court
judgment.
Section 8.07    Specific Enforcement. The parties hereto agree that irreparable
damage for which monetary relief, even if available, would not be an adequate
remedy, would occur in the event that Sections 5.05 or Section 5.07 are not
performed in accordance with their specific terms or are otherwise breached. The
Purchaser acknowledges and agrees that (a) the Company shall be entitled to seek
an injunction or injunctions, specific performance or other equitable relief to
prevent breaches of Sections 5.05 and Section 5.07 and to enforce specifically
the terms and provisions thereof in the courts described in Section 8.06 without
proof of damages or otherwise, this being in addition to any other remedy to
which they are entitled under this Agreement and (b) this right of specific
enforcement is an integral part of the Transactions and without that right, the
Company would not





--------------------------------------------------------------------------------





have entered into this Agreement. The Purchaser agrees not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, and agree not to assert that a remedy of monetary
damages would provide an adequate remedy or that the parties otherwise have an
adequate remedy at law. The Purchaser acknowledges and agrees that the Company
shall not be required to provide any bond or other security in connection with
its pursuit of an injunction or injunctions to prevent breaches of Sections 5.06
or Section 5.07 and to enforce specifically the terms and provisions thereof.
Section 8.08    [Reserved].
Section 8.09    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 8.09.
Section 8.10    Notices. All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, by facsimile (which is confirmed), emailed (which is confirmed) or
sent by overnight courier (providing proof of delivery) to the parties at the
following addresses:
(a)    If to the Company, to it at:
Pandora Media, Inc.
2101 Webster Street
Suite 1650
Oakland, CA 94612
Attention: General Counsel
Email: sbene@pandora.com
with a copy (which shall not constitute notice) to:
Sidley Austin LLP
1001 Page Mill Road





--------------------------------------------------------------------------------





Building 1
Palo Alto, CA 94304
Attention: Martin Wellington, Esq.
Facsimile: 650-565-7100
Email: mwellington@sidley.com


Sidley Austin LLP
1999 Avenue of the Stars
17th Floor
Los Angeles, CA 90067
Attention: Stephen Blevit, Esq.
Facsimile: 310-595-9501
Email: sblevit@sidley.com


(b)    If to the Purchaser at:
Sirius XM Radio Inc.
1290 Avenue of the Americas
11th Floor
New york, New York 10104
Attn: General Counsel
Email: patrick.donnelly@siriusxm.com


with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Eric M. Swedenburg
Facsimile: (212) 455-2502
Email: eswedenburg@stblaw.com


or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of actual
receipt by the recipient thereof if received prior to 5:00 p.m. local time in
the place of receipt and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.
Section 8.11    Severability. If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law.





--------------------------------------------------------------------------------





Section 8.12    Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
Transactions shall be paid by the party incurring such costs and expenses,
whether or not the Additional Closing shall have occurred.
Section 8.13    Interpretation. (a) When a reference is made in this Agreement
to an Article, a Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement unless the context requires otherwise. The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement. The terms
“or”, “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. The words “made available
to the Purchaser” and words of similar import refer to documents (A) posted to a
diligence website by or on behalf of the Company and made available to the
Purchaser or its Representatives or (B) delivered in Person or electronically to
the Purchaser or is Representatives in each case no later than one Business Day
prior to the date hereof. All accounting terms used and not defined herein shall
have the respective meanings given to them under GAAP. All terms defined in this
Agreement shall have the defined meanings when used in any document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. Unless otherwise specifically indicated, all references to “dollars” or
“$” shall refer to the lawful money of the United States. References to a Person
are also to its permitted assigns and successors. When calculating the period of
time between which, within which or following which any act is to be done or
step taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded (unless, otherwise required by Law, if
the last day of such period is not a Business Day, the period in question shall
end on the next succeeding Business Day).
(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.


 
 
PANDORA MEDIA, INC.
 
 
By:
/s/ Stephen Bené
 
 
Name:
Title:
Stephen Bené
General Counsel and Corporate Secretary


        





--------------------------------------------------------------------------------











 
 
SIRIUS XM RADIO INC.
 
 
By:
/s/ James E. Meyer
 
 
Name:
Title:
James E. Meyer
Chief Executive Officer












--------------------------------------------------------------------------------


Execution Version




Schedule A
John C. Malone
Liberty Interactive Corporation
Liberty Broadband Corporation
Live Nation Entertainment, Inc.
Liberty Expedia Holdings, Inc.
Liberty Global plc
Discovery Communications, Inc.
Lions Gate Entertainment Corp.
Ascent Capital Group, Inc.
Charter Communications, Inc.
CommerceHub, Inc.
Upon and following the Contribution Effective Time (as defined in the Agreement
and Plan of Reorganization, dated as of April 4, 2017, by and among Liberty
Interactive Corporation, Liberty Interactive LLC and General Communication,
Inc.), GCI Liberty, Inc.





--------------------------------------------------------------------------------







ANNEX I


CERTIFICATE OF DESIGNATIONS





--------------------------------------------------------------------------------







ANNEX II


REGISTRATION RIGHTS AGREEMENT





--------------------------------------------------------------------------------







ANNEX III


ANNOUNCEMENT





